Exhibit 10.4


AMENDED AND RESTATED
MANAGEMENT AGREEMENT
between
ESA P PORTFOLIO OPERATING LESSEE LLC
(LESSEE)
and
ESA MANAGEMENT, LLC
(MANAGER)
August 30, 2016







TABLE OF CONTENTS




ARTICLE I
CERTAIN DEFINITIONS    2

ARTICLE II
ENGAGEMENT OF MANAGER AND COMMENCEMENT OF MANAGEMENT OF THE HOTELS    4

Section 2.1.
Engagement of Manager to Manage Hotels    4

Section 2.2.
Management Commencement Date    5

ARTICLE III
OPERATION OF THE HOTELS AFTER THE MANAGEMENT COMMENCEMENT DATE    5

Section 3.1.
Duty and Authority of Manager    5

Section 3.2.
Operational Standards    7

Section 3.3.
Agreements with Related Parties    8

Section 3.4.
Emergency Repairs    8

Section 3.5.
Major Policy Matters and Decisions    8

Section 3.6.
Compliance with Trademark License Agreement    8

Section 3.7.
Marketing and Reservation Services    8

Section 3.8.
Financing Permitted    8

Section 3.9.
Credit Policies    9

Section 3.10.
Collection Practices    9

Section 3.11.
Centralized Services    9

Section 3.12.
Intellectual Property.    9

ARTICLE IV
OPERATING EXPENSES PAID BY LESSEE    11

Section 4.1.
Expenses Incurred by Manager on Behalf of Lessee    11

Section 4.2.
Debts and Liabilities to Third Parties    11

Section 4.3.
Manager Not Obligated to Advance Own Funds    11

ARTICLE V
CONSULTING SERVICES OF MANAGER’S AFFILIATES    11

ARTICLE VI
COMPLIANCE WITH LAWS    11

Section 6.1.
Compliance by Manager and Lessee After Management Commencement Date    11

Section 6.2.
Lessee’s Right to Contest or Postpone Compliance    12

Section 6.3.
Manager’s Right to Terminate Agreement    12

ARTICLE VII
HOTEL ACCOUNT, OPERATING FUNDS, AND RESERVE FUND ACCOUNT    12

Section 7.1.
Hotel Account    12

Section 7.2.
Operating Funds    13

Section 7.3.
Intentionally deleted    13

Section 7.4.
Fidelity Bonds    13

ARTICLE VIII
BOOKS, RECORDS AND FINANCIAL STATEMENTS    13

Section 8.1.
Accounting System    13

Section 8.2.
Financial Statements    13

Section 8.3.
Periodic Delivery of Data in Electronic Form    14

ARTICLE IX
ANNUAL BUSINESS PLAN    14

Section 9.1.
Preparation of Annual Business Plan    14

Section 9.2.
Annual Business Plan Disputes    15

Section 9.3.
Deviations from Annual Business Plan    15

ARTICLE X
MANAGER’S FEES AND REIMBURSEMENTS    15

Section 10.1.
Management Fee    15

Section 10.2.
Reimbursement of Certain Expenses    16

Section 10.3.
Technical Services    16

Section 10.4.
Intentionally Omitted.    16

Section 10.5.
Other Hotel Revenue and Expenses    16

ARTICLE XI
INSURANCE    17

Section 11.1.
Insurance Coverage    17

Section 11.2.
Waiver of Subrogation; Lessee Assumes Risk of Adequacy    17

ARTICLE XII
TERM OF AGREEMENT AND TERMINATION    17

Section 12.1.
Term    17

Section 12.2.
Early Termination    17

Section 12.3.
Termination Procedure    17

Section 12.4.
Obligations Following Termination    18

Section 12.5.
Intentionally Omitted    19

Section 12.6.
Survival    19

ARTICLE XIII
REPRESENTATIONS AND COVENANTS    19

Section 13.1.
Lessee’s Representations    19

Section 13.2.
Manager’s Representations    20

Section 13.3.
Manager’s Covenants    20

ARTICLE XIV
ASSIGNMENT    21

ARTICLE XV
CONFIDENTIALITY    21

ARTICLE XVI
INDEMNIFICATION AND LIMITATION OF LIABILITY    21

Section 16.1.
Lessee’s Indemnification    21

Section 16.2.
Manager’s Indemnification    21

Section 16.3.
Indemnification Procedure    22

Section 16.4.
Good Faith Judgment    22

Section 16.5.
Survival    22

ARTICLE XVII
MISCELLANEOUS    22

Section 17.1.
Severability    22

Section 17.2.
No Partnership    23

Section 17.3.
Meetings    23

Section 17.4.
Consents    23

Section 17.5.
Applicable Law    23

Section 17.6.
Successors Bound    23

Section 17.7.
Headings    23

Section 17.8.
Incorporation of Recitals    23

Section 17.9.
Notices    23

Section 17.10.
Entire Agreement; Amendments    24

Section 17.11.
Manager’s Authority Limited    24

Section 17.12.
Exclusive Compensation    24

Section 17.13.
Property Rights    24

Section 17.14.
Attorneys’ Fees    24

Section 17.15.
Complimentary/Discount Policies    24

Section 17.16.
No Third Party Beneficiary    24

Section 17.17.
REOC    24

Section 17.18.
Amendment and Restatement    25








AMENDED AND RESTATED MANAGEMENT AGREEMENT
THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”) is made as of
August 30, 2016 by and between ESA P PORTFOLIO OPERATING LESSEE LLC (f/k/a ESA P
Portfolio Operating Lessee Inc. (f/ka BRE/ESA P Portfolio Operating Lessee
Inc.)), a Delaware limited liability company (“Lessee”), and ESA MANAGEMENT,
LLC, a Delaware limited liability company (“Manager”).
BACKGROUND
A.    ESA P Portfolio L.L.C., a Delaware limited liability company, ESH/TN
Properties L.L.C., a Delaware limited liability company, ESA P Portfolio MD
Trust, a Delaware statutory trust (each referred to herein as “Owner”, and
collectively, as “Owners”) are the owners of those certain properties
constituting various hotel properties more specifically described in Schedule A
attached hereto and the buildings, structures, fixtures and additions now or
hereafter located thereon (collectively, the “Hotels”);
B.    The Owners have entered into that certain Lease Agreement dated as of
October 8, 2010 with Lessee, as amended by (a) that certain First Amendment to
Lease Agreement dated as of April 9, 2012, (b) that certain Second Amendment to
Lease Agreement dated as of November 30, 2012, (c) that certain Third Amendment
to Lease Agreement dated as of December 13, 2012, (d) that certain Fourth
Amendment to Lease Agreement dated as of April 15, 2013, (e) that certain Fifth
Amendment to Lease Agreement dated as of November 11, 2013, (f) that certain
Sixth Amendment to Lease Agreement dated as of July 28, 2014, (g) that certain
Seventh Amendment to Lease Agreement dated as of December 8, 2015, (h) that
certain Eighth Amendment to Lease Agreement dated as of February 22, 2016, and
as amended and restated by that certain Amended and Restated Lease Agreement
dated as of the date hereof (as the same may be amended, restated, supplemented
or otherwise modified, the “Operating Lease”) pursuant to which each Owner has
leased its applicable Hotel to Lessee pursuant to the terms thereof;
C.    Manager is an independent contractor engaged in the management of hotels
throughout the United States, and Manager is experienced in the various phases
of hotel operations; and
D.    Lessee entered into that certain Management Agreement dated as of November
11, 2013 with Manager, as amended by that certain (a) First Amendment to
Management Agreement dated as of July 28, 2014, and (b) Agreement Regarding
Management Agreement dated as of December 8, 2015 (collectively, the “Original
Management Agreement”).
E.    Lessee and Manager desire to amend and restate the Original Management
Agreement pursuant to the terms set forth herein.
AGREEMENT
NOW THEREFORE, in consideration of the foregoing recitals and the premises and
the mutual covenants herein contained, the parties hereby amend and restate the
Original Management Agreement in its entirety as follows:
ARTICLE I
CERTAIN DEFINITIONS
“Accounting Period” shall mean each of 12 accounting periods of one calendar
month occurring each Fiscal Year.
“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, (a) controls, is under common control with, or is
controlled by such specified Person and (b) owns at least 10% of, is under
common ownership of at least 10% with, or is owned at least 10% by, such
specified Person. For purposes of this definition, the term “control” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of management, policies, or activities of a Person, whether through
ownership of voting securities, by contract, or otherwise.
“Annual Business Plan” shall have the meaning set forth in Section 9.1.
“Centralized Services” shall have the meaning set forth in Section 3.11.
“Code” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as amended
from time to time.
“Emergency Repairs” shall mean repairs which are necessary, as a result of
emergencies, to protect, maintain, or repair the Hotels. Emergencies, for the
purposes hereof, shall mean immediate threats of damage or injury to persons or
property or immediate threats of violations of law.
“ESH Hospitality” shall mean ESH Hospitality, Inc. (f/k/a ESH Hospitality, LLC),
a Delaware corporation, which will elect to be taxable as a real estate
investment trust under Section 856(c) of the Code, together with its successors
and assigns.
“ESH IP” shall mean all names, trademarks, domain names and other intellectual
property used in connection with the ownership, management or operation of any
Hotel.
“FF&E Percentage Contribution” shall have the meaning set forth in Section 7.3.
“Fiscal Year” shall mean a Calendar Fiscal Year starting on January 1 and ending
on December 31 or portion thereof depending upon the Management Commencement
Date and the termination date hereunder.
“Furniture, Fixtures and Equipment” shall mean furniture, furnishings, light
fixtures, outfittings, equipment and all other items of personal property
customarily installed in or used in connection with the operation of the Hotels
(it being understood, for the avoidance of doubt, that Furniture, Fixtures and
Equipment shall not include major capital improvements to the Hotels).
“GAAP” shall mean generally accepted accounting principles, as in effect from
time to time in the United States of America, consistently applied.
“Gross Operating Revenues” shall mean all receipts, revenues, income and
proceeds of sales of every kind received by Manager from the operation of the
Hotels, and shall include, without limitation: room rentals; rent or other
payments received from sub-tenants, licensees, and occupants of commercial and
retail space located in the Hotels (provided that the income and/or revenue
received by any licensees, subtenants or other occupants which are Affiliates of
Owner or Lessee shall not be included in Gross Operating Revenues); the proceeds
of insurance received by Owner, Lessee or Manager with respect to use and
occupancy or business interruption insurance; deposits forfeited and not
refunded; frequent guest program payments; and any amount recovered in any legal
action or proceeding or settlement thereof pertaining to room revenues or other
income from the Hotels which arose out of the operation of the Hotels. Gross
Operating Revenues shall exclude all sales and excise taxes and any similar
taxes collected as direct taxes payable to taxing authorities; gratuities or
service charges collected for payment to and paid to employees; credit or
refunds to guests; proceeds of insurance, save and except for proceeds of
insurance with respect to use and occupancy or business interruption insurance;
proceeds of sales of depreciable property; and proceeds of condemnation.
“Group Services” shall have the meaning set forth in Section 10.2.
“Hotel Account” shall have the meaning set forth in Section 7.1.
“Hotel Information” shall mean information collected and maintained by Manager
in connection with its operation and management of the Hotels pursuant to this
Agreement, regardless of the form or medium involved (e.g., paper, electronic,
disc, tape, etc.), including without limitation, books of account, guest
records, customer lists, front office records and other records relating to, or
reflecting the operation of, the Hotels.
“Hotels” shall have the meaning set forth in Paragraph A of the Background
section.
“Independent Auditor” shall mean a reputable national firm of independent
certified public accountants having hotel experience, recommended by Manager
from time to time and approved by Lessee.
“Laws” shall have the meaning set forth in Section 6.1.
“Licensed Intellectual Property” shall have the meaning set forth in
Section 3.12(b).
“Licensor” shall mean ESH Strategies Branding LLC, a Delaware limited liability
company, together with its successors and assigns.
“Management Commencement Date” shall have the meaning set forth in Section 2.2.
“Management Fee” shall have the meaning set forth in Section 10.1.
“Operating Equipment” shall mean non-consumable equipment and supplies required
for the operation of the Hotels, including chinaware, glassware, linens,
silverware, utensils, uniforms, and all other non-consumable supplies.
“Operating Funds” shall have the meaning set forth in Section 7.2.
“Operating Lease” shall have the meaning set forth in Paragraph B of the
Background section.
“Operating Licenses” shall have the meaning set forth in Section 3.1(e).
“Operating Supplies” shall mean food and beverages and other consumable items
used in the operation of a hotel, such as fuel, soap, cleaning materials,
matches, stationery, brochures, folios and all other items used in the routine
operation of the Hotels which are consumable by nature.
“Owner” and “Owners” shall have the meaning set forth in Paragraph A of the
Background section.
“Parent” shall have the meaning set forth in Section 17.17 .
“Person” means any individual or entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such Person
where the context so admits.
“REOC” shall have the meaning set forth in Section 17.17.
“Reserve Fund” shall have the meaning set forth in Section 7.3.
“Trademark License Agreement” shall mean that certain Trademark License
Agreement, dated as of October 8, 2010, between ESH Strategies Branding LLC and
ESA P Portfolio Operating Lessee Inc., as amended by that certain First
Amendment to Trademark License Agreement, dated as of November 30, 2012, as
further amended by that certain Second Amendment to Trademark License Agreement,
dated as of December 13, 2012, as further amended by that certain Third
Amendment to Trademark License Agreement, dated July 28, 2014, as further
amended by that certain Fourth Amendment to Trademark License Agreement, dated
as of December 8, 2015.
“Uniform System” shall mean the Uniform System of Accounts for Hotels, “Tenth
Revised Edition”, as revised and adopted by the Hotel Association of New York
City, Inc. from time to time.
ARTICLE II
ENGAGEMENT OF MANAGER AND
COMMENCEMENT OF MANAGEMENT OF THE HOTELS
Section 2.1.    Engagement of Manager to Manage Hotels. Lessee hereby appoints
Manager as Lessee’s exclusive manager, subject to the terms of this Agreement,
to supervise, direct and control the management and operation of the Hotels, and
Manager hereby undertakes and agrees to perform, as an independent contractor of
Lessee, all of the services and to comply with all of the provisions of this
Agreement, upon all of the terms and conditions hereinafter set forth.
Section 2.2.    Management Commencement Date. Manager assumed management and
operation of the Hotels as of November 11, 2013 (the “Management Commencement
Date”).
ARTICLE III
OPERATION OF THE HOTELS AFTER THE
MANAGEMENT COMMENCEMENT DATE
Section 3.1.    Duty and Authority of Manager. On and after the Management
Commencement Date, except as expressly limited hereby, Manager shall have the
exclusive authority and duty to direct, supervise, manage and operate the Hotels
in an efficient and economical manner and to determine the programs and policies
to be followed in connection therewith, all in accordance with the provisions of
this Agreement and the Annual Business Plan. Manager shall at all times be an
independent contractor and not the employee of Owner or Lessee. Subject to the
provisions of this Agreement and the Annual Business Plan, Manager shall have
the discretion and control in all matters relating to the management and
operation of the Hotels. Without limiting the generality of the foregoing,
Manager shall have the authority (subject to the provisions of this Agreement
and the Annual Business Plan) and duty to:
(a)    Hire, supervise, direct the work of, discharge and determine the
compensation and other benefits of all personnel working in the Hotels pursuant
to a written program of benefits, perquisites and policies which has been
delivered to and approved by Lessee. Manager shall be the judge of the fitness
and qualifications of such personnel and shall be vested with discretion in the
hiring, training, supervision, direction, discharging, and determination of the
compensation and other benefits of such personnel during the course of their
employment. It is expressly understood and agreed that all personnel are in the
sole employ of Manager or such company as Manager may contract with regarding
said personnel and are not in the employ of Lessee or Owner and Lessee will not
interfere with or give orders or instructions to personnel employed at the
Hotels.
(b)    Reasonably employ the resources of its home office and regional
facilities and personnel to supervise and assist in the operation of the Hotels.
Manager shall provide the following supervisory services: maintenance, human
resources and personnel, administration, hotel operations, housekeeping,
advertising, food and beverage operations, sales promotion, forecasting and
operations analysis, staff planning, accounting, marketing, revenue management,
Information Systems, travel commission, training and oversight of reservations.
The foregoing supervisory services may be provided by Manager’s corporate
officers, Manager’s employees, home office administrative heads or otherwise and
shall be provided by Manager at its own expense, including, without limitation,
the out-of-pocket expenses, and not charged to Owner, except as otherwise
specifically provided for in this Agreement.
(c)    Establish all prices, price schedules, rates and rate schedules (with the
goal of maximizing revenue per available room), rents, lease charges, concession
charges, and, in connection therewith, the supervision, direction and control of
the collection, receipt and giving of receipts for all services or income of any
nature from the operations of the Hotels.
(d)    Supervise and maintain complete books and records, including without
limitation, the books of accounts and accounting procedures of the Hotels.
(e)    Obtain and maintain all licenses and permits required for the operation
of the Hotels (the “Operating Licenses”). The Operating Licenses may be in the
name of Manager, Lessee or Owner in accordance with or as required by local
laws, customs and practices.
(f)    Administer leases, license and concession agreements for all public space
at the Hotels, including all stores, office space and lobby space. All such
leases, licenses or concessions shall be in Lessee’s name and may be executed by
Manager on Lessee’s behalf after any such lease, license or other agreement has
been approved by Lessee.
(g)    Keep the Hotels and the Furniture, Fixtures and Equipment in good order,
repair and condition, including, without limitation, making necessary
replacements, improvements, additions and substitutions to the Hotels, subject
to the approved Annual Business Plan. Manager shall effect, institute, and/or
supervise all decorations, routine construction, maintenance, repairs and
alterations, including, but not limited to, the administration of a preventive
maintenance program for all mechanical, electrical and plumbing systems and
equipment, for the Hotels to ensure that the Hotels will be competitive in its
market and in compliance with governmental regulations, the requirements of the
Trademark License Agreement and with industry standards, provided that the costs
therefor (unless the same relate to emergencies) are included in the Annual
Business Plan or are otherwise approved in writing, in advance, by Lessee.
Subject to the limitations set forth in and imposed by the Annual Business Plan,
Manager will have the right to make such alterations, additions or improvements
to the Hotels as are customarily made in the operation or comparable hotels;
provided, however, that no structural alterations, additions or improvements
involving a fundamental change in the character of the Hotels will be made
without Lessee’s prior written approval. The cost of such customary alterations,
additions or improvements will be paid either out of the Gross Operating
Revenues and charged directly to current operating expenses of the Hotels or
will be paid from the Reserve Fund and capitalized and amortized on the books of
the Hotels.
(h)    Negotiate and enter into, on behalf of Lessee, service contracts and
licenses required in the ordinary course of business in operating the Hotels,
including, without limitation, contracts for life/safety systems maintenance,
electricity, gas, telephone, cleaning, elevator and boiler maintenance, air
conditioning maintenance, master television service, laundry and dry cleaning,
and other services which Manager deems advisable; provided, however, any
contract for a term in excess of one (1) year or which is not terminable without
fee or penalty upon not more than sixty (60) days written notice or under which
the total amount payable is $5,000 or more per Hotel and which is not covered in
the Annual Business Plan shall, be approved by Lessee, which approval shall not
be unreasonably withheld or delayed.
(i)    Negotiate and enter into, on behalf of Lessee, agreements for banquet
facilities and guest rooms and agreements to provide entertainment for the
Hotels, and licenses for copyright music and videos.
(j)    Supervise and purchase or arrange for the purchase in the most economical
manner of all inventories, provisions, Operating Equipment and Operating
Supplies, which, in the normal course of business, are necessary and proper to
maintain and operate the Hotels.
(k)    Prepare and submit to Lessee the Annual Business Plan, as hereinafter
described in Section 9.1.
(l)    Consult with Lessee at least quarterly to discuss the operation and
management of the Hotels and the performance of Manager’s duties under this
Agreement.
(m)    Prepare, or engage an accounting firm reasonably approved by Lessee to
prepare, any tax returns and statements which must be filed in connection with
the ownership, operation or management of the Hotels (e.g., sales, use and
occupancy taxes, real property taxes, and the like), and shall file (or cause to
be filed) such returns and statements and, subject to the availability of Lessee
funds, pay (or cause to be paid) such taxes, all in accordance with applicable
Laws.
(n)    At Lessee’s request, advise and assist Lessee in connection with
negotiating and prosecuting any claims for the abatement, reduction or refund of
property taxes affecting the Hotels.
(o)    Cooperate reasonably with and assist Lessee in any legal proceedings by
or against Lessee or Owner with regard to the Hotels and involving third
parties.
(p)    Perform such other tasks as are customary and usual in the operation of a
hotel of a class and standing consistent with the Hotels’ facilities.
(q)    Prepare and maintain all records and reports relating to the
Hotels necessary to demonstrate and support ESH Hospitality’s status as a real
estate investment trust for tax purposes.
Section 3.2.    Operational Standards. (a) Manager will operate the Hotels at
the expense of Lessee in accordance with and subject to the provisions of this
Agreement and the Annual Business Plan. Manager shall manage the Hotels in a
manner normally associated with extended stay hotels of similar size, type, or
usage in similar locations. Manager shall use due care with respect to the
management, maintenance, and protection of, and accounting for, Lessee’s and
Owner’s assets.
(b)    Manager shall manage and operate the Hotels and its businesses, services,
and sales and shall exercise diligent efforts to do so at all times in a manner
consistent with the standards imposed by the Trademark License Agreement, the
Operating Lease, the requirements of all governmental regulations, and the
requirements of this Agreement.
(c)    Manager shall implement policies and practices to: (i) facilitate
effective and efficient discharge of its obligations under this Agreement; and
(ii) to create and enhance goodwill among existing and prospective guests and
patrons.
Section 3.3.    Agreements with Related Parties. Manager shall not enter into
any contract with an Affiliate of Manager in connection with the Hotels or
Manager’s services under this Agreement, including, without limitation, for
operating, cleaning, maintaining, repairing or servicing the Hotels, without the
express prior written consent of Lessee, which consent may be evidenced by
Lessee’s approval of the Annual Business Plan.
Section 3.4.    Emergency Repairs. In the event Emergency Repairs are needed at
the Hotels, Manager shall be required to use its good faith efforts to obtain
Lessee’s verbal approval of any Emergency Repairs prior to making any
expenditure therefor. In the event Manager is unable to contact Lessee to obtain
its verbal approval of Emergency Repairs, then Manager is authorized to enter
into contracts occasioned by such emergency that provide for expenditures not
contemplated by the Annual Business Plan up to a sum of $50,000. Manager will
promptly give Lessee written notice of any Emergency Repairs made by Manager.
Section 3.5.    Major Policy Matters and Decisions. (a) Manager shall submit
outlines, in reasonable detail, to Lessee setting forth its plans for and/or any
major changes in its management and operation of the Hotels that are likely to
have a material effect upon the profitability of the Hotels prior to Manager’s
institution of such changes.
(b)    Manager shall not make any major policy decisions or changes not
reflected in the applicable Annual Business Plan that would have a potentially
material effect on the operations of the Hotels without first obtaining Lessee’s
approval of such policy change.
Section 3.6.    Compliance with Trademark License Agreement. Manager shall
administer compliance with the Trademark License Agreement.
Section 3.7.    Marketing and Reservation Services. Manager shall cause the
Hotels to be included in the national advertising programs and central
reservation system for all hotels operated under the trademarks and trade names
covered by the Trademark License Agreement.
Section 3.8.    Financing Permitted.
(a)    Nothing herein contained shall prevent Lessee or Owner from encumbering
the Hotels by mortgage, deed of trust, or trust deed in the nature of a
mortgage.
(b)    Subject to availability of Lessee funds, Manager shall use diligent
efforts to cause the operation of the Hotels to comply with all terms,
conditions, and obligations contained in any loan documents entered into by
Lessee or Owner, at any time and from time to time, in connection with Lessee’s
or Owner’s financing arrangements (collectively, the “Loan Documents”), of which
Manager is made aware (provided that Manager shall be under no obligation to
ensure that sufficient funds for payment thereof are generated from Hotels
operations), and with any leases, Lessee’s organizational documents, or other
agreements of which Manager is made aware that are executed by Lessee or Owner
and that relate to the Hotels. Manager acknowledges that the terms and
provisions of the Loan Documents may provide different standards or requirements
with respect to certain matters covered by this Agreement. To the extent the
provisions of this Agreement are inconsistent with restrictions imposed by the
Loan Documents, so long as Manager has been notified in writing of such
restrictions, the provisions of the Loan Documents shall govern with respect to
the matters covered hereby.
(c)    Upon the execution of any Loan Documents, Lessee shall furnish Manager
with a duplicate copy thereof and, if not designated in such Loan Documents,
shall designate the post office address where notices may be served upon the
lender thereunder (“Lender”). Manager agrees that, so long as any such Loan
Document shall constitute a lien on the Hotels, when Lender shall request in
writing copies of any and all financial or other information, required to be
prepared or maintained by Manager, pursuant to the terms and provisions of this
Agreement, Manager shall, at Lessee’s direction, deliver same to Lender as often
as Lessee may reasonably request. Moreover, Manager shall allow, upon request of
Lessee, any person designated in writing by Lender to examine, audit, inspect,
and transcribe all books of account and all other records relating to or
reflecting the operation of the Hotels.
(d)    Subject to the applicable terms and conditions of the Loan Documents,
this Agreement and the rights of Manager hereunder are and shall be expressly
subordinate and inferior to the rights of Lender under the Loan Documents as and
to the extent provided therein.
Section 3.9.    Credit Policies. Manager shall establish and implement policies
and procedures for verifying, accepting, limiting, and rejecting the credit of
guests and patrons of the Hotels. In connection with the foregoing, Manager
shall make appropriate arrangements to honor American Express, Visa, MasterCard,
such credit cards as may be required or provided by Licensor, and such other
credit cards as Manager or Lessee may deem desirable. Manager shall utilize its
best efforts to make such arrangements on the most favorable terms available.
Section 3.10.    Collection Practices. Manager shall employ its best efforts to
collect any and all credit card charges, checks, traveler’s checks, drafts, and
other accounts receivable. Manager shall employ collection agencies and legal
counsel, where appropriate, to pursue such claims.
Section 3.11.    Centralized Services. Manager shall provide, or shall cause one
or more of its Affiliates to provide, in the operation of the Hotels and for the
benefit of its guests, those benefits, services, and facilities, including joint
advertising programs to the extent appropriate (all herein collectively called
“Centralized Services”), similar to those furnished to other hotels owned and/or
operated by Manager or its Affiliates.
Section 3.12.    Intellectual Property.
(a)    Manager acknowledges that the Licensor is the sole and exclusive owner of
all rights, title and interest to the ESH IP, which shall in all events remain
the exclusive property of the Licensor (or one or more of Licensor’s
Affiliates). Manager further acknowledges that, pursuant to the Trademark
License Agreement, Lessee and its Affiliates have a license to use the ESH IP,
which license shall in all events remain the exclusive property of Lessee (or
one or more of Lessee’s Affiliates). All use of the ESH IP at or in connection
with the Hotels or as otherwise contemplated by this Agreement, and all goodwill
arising therefrom or symbolized thereby, shall inure solely to the benefit of
Lessee, Licensor and their respective Affiliates, as applicable. Nothing in this
Agreement shall be construed to grant Manager any right of ownership in, or
right to use, or right to license others to use, the ESH IP, except in
connection with fulfilling its duties and obligations under this Agreement.
Manager may not otherwise use the ESH IP without the prior written consent of
Licensor or Lessee, which may be withheld in Licensor’s or Lessee’s sole and
absolute discretion, in any manner whatsoever and shall not apply for
registration of any ESH IP or any other intellectual property confusingly
similar thereto in any jurisdiction.
(b)    Manager acknowledges that Lessee or its Affiliates are or may become the
licensee of certain intellectual property including intellectual property that
may be embodied in software for use at one or more facilities leased by Lessee
or its Affiliates and all source and object code versions thereof and all
related documentation, flow charts, user manuals, service/operator manuals and
any enhancements, modifications or substitutions thereof (all such intellectual
property herein collectively called “Licensed Intellectual Property”). Except as
otherwise specified by Lessee, Manager may utilize the Licensed Intellectual
Property to the extent that Manager deems appropriate in connection with the
operation of the Hotels for the purpose of carrying out its obligations
hereunder, but such use shall be strictly on a non-exclusive basis and neither
such use nor anything contained in this Agreement shall confer any proprietary
or other rights in the Licensed Intellectual Property on Manager or any third
parties.
(c)    Upon the expiration or earlier termination of this Agreement, any use of
or right to use any of the ESH IP or Licensed Intellectual Property at or in
connection with the Hotels by Manager shall cease forthwith. In the event of the
expiration or earlier termination of this Agreement, Manager shall immediately
cease using all ESH IP and Licensed Intellectual Property, except to the extent
that Manager may be authorized to continue using the same pursuant to, and in
accordance with, the terms and conditions of any separate management or license
agreement between Manager and any Affiliate of Lessee or any licensee or
franchisee that is otherwise authorized to use any such ESH IP or Licensed
Intellectual Property. Further, Manager will have no right whatsoever from and
after the date of expiration or earlier termination to make use of or to dispose
of any furnishings and equipment, Operating Equipment and Operating Supplies
bearing or incorporating any ESH IP except upon and in accordance with the terms
and provisions of this Section 3.12(c). Specifically, it is understood and
agreed that Manager may not make any use of such property from and after the
effective date of such expiration or earlier termination unless Manager is
specifically authorized in writing (whether under license from Lessee, Licensor
or otherwise, other than by this Agreement) to use property bearing any ESH IP,
nor may Manager dispose of such property to any person or entity whatsoever
unless such person or entity is specifically authorized in writing by Lessee or
Licensor (whether under license from Lessee or Licensor or otherwise) to use
property bearing or incorporating any ESH IP.
(d)    Lessee, Licensor and their respective Affiliates shall have the right to
injunctive relief and any other right or remedy available at law or in equity to
enforce the provisions of this Section 3.12.
(e)    The provisions of this Section 3.12 shall survive expiration or earlier
termination of this Agreement.
ARTICLE IV
OPERATING EXPENSES PAID BY LESSEE
Section 4.1.    Expenses Incurred by Manager on Behalf of Lessee. Everything
done by Manager in the performance of its obligations and all expenses incurred
under and in accordance with this Agreement shall be for and on behalf of Lessee
and for Lessee’s account, except the services referred to in Article V, which
shall be rendered and performed by Manager or its Affiliates at their expense
and not separately charged to Lessee, except as otherwise provided in Section
10.2.
Section 4.2.    Debts and Liabilities to Third Parties. As between Lessee and
Manager under this Agreement, all debts and liabilities arising in the course of
business of the Hotels are and shall be the obligations of Lessee, and, provided
such debts and liabilities have been incurred in accordance with the terms and
provisions of this Agreement, Manager shall not be liable for any of such
obligations by reason of its management, supervision and operation of the Hotels
for Lessee.
Section 4.3.    Manager Not Obligated to Advance Own Funds. Neither Manager nor
any of its Affiliates shall be obligated to advance any of its own funds to or
for the account of Lessee, nor to incur any liability unless Lessee shall have
furnished Manager with funds necessary for the discharge thereof prior to
incurring such liability. If Manager shall have advanced any funds in payment of
a permitted expense in the maintenance and operation of the Hotels, Lessee shall
reimburse Manager therefor on demand. Notwithstanding the foregoing, Manager
shall pay from its own funds the expenses hereinafter described in Article V.
ARTICLE V
CONSULTING SERVICES OF MANAGER’S AFFILIATES
Except as hereinafter provided in Section 10.2, after the Management
Commencement Date, the normal consulting services of the corporate officers and
employees of Manager or Manager’s Affiliates, including its corporate executives
for operations, human resources, training, food and beverage, finance and
administration and real estate, to be rendered from time to time to Manager in
connection with the operations of the Hotels, shall be provided by corporate
officers and employees of Manager or Manager’s Affiliates to Manager at
Manager’s sole cost and expense and not charged to Lessee hereunder. In no event
shall Manager’s Affiliates be deemed a party to this Agreement or responsible in
any way for Manager’s obligations pursuant to this Agreement by virtue of
providing the foregoing services to Manager (or any of the services described in
Section 10.2 and Lessee reimbursing Manager for the expenses in connection
therewith).
ARTICLE VI
COMPLIANCE WITH LAWS
Section 6.1.    Compliance by Manager and Lessee After Management Commencement
Date. Manager shall make all reasonable efforts, at expense of Lessee, to assure
full compliance with all laws, rules, regulations, requirements, orders,
notices, determinations and ordinances of any governing authority (collectively,
“Laws”) relating to the management, leasing, use, operation, repair, supervision
and maintenance of the Hotels, including, without limitation, the state and
local liquor authorities, the Board of Fire Underwriters and the requirements of
any insurance companies covering any of the risks against which the Hotels is
insured. Unless otherwise directed by Lessee, Manager shall, at Lessee’s
expense, promptly remedy any violation of any such governmental regulation which
comes or should have come to its attention, which remedy shall be carried out
solely at Lessee’s expense (subject to the limitations set forth elsewhere
herein) unless caused by an action or omission of Manager not authorized
pursuant to this Agreement or unless Manager has failed to fulfill its duty as
required in the immediately preceding sentence, in which event all costs shall
be paid solely by Manager.
Section 6.2.    Lessee’s Right to Contest or Postpone Compliance. With respect
to a violation of any Laws, Lessee shall have the right to contest any of the
foregoing and postpone compliance pending the determination of such contest, if
so permitted by law and not detrimental to the operation of the Hotels, but in
such event, Lessee shall indemnify and hold harmless Manager from any loss,
cost, damage or expense, as a result thereof.
Section 6.3.    Manager’s Right to Terminate Agreement. Notwithstanding anything
in this Agreement to the contrary, if within 30 days of receiving Manager’s
written request (accompanied by a statement of Manager’s intention to elect to
cancel this Agreement if Lessee fails to give its approval as provided below)
Lessee fails to approve the changes, repairs, alterations, improvements,
renewals or replacements to the Hotels which Manager determines in its
reasonable judgment are necessary to protect the Hotels, Lessee and/or Manager
from innkeeper liability exposure then Manager may terminate this Agreement any
time after such 30 day period upon 7 days’ written notice; provided, however,
that if termination of this Agreement could result in acceleration of any
indebtedness secured by the Loan Documents, then Manager shall not have such
right of termination, and in such event, Lessee’s indemnification in Section
16.1 shall apply to such innkeeper liability as set forth above.
ARTICLE VII
HOTEL ACCOUNT, OPERATING FUNDS, AND RESERVE FUND ACCOUNT
Section 7.1.    Hotel Account. (a) All monies received by Manager in the
operation of the Hotels, excluding the Operating Funds furnished by Lessee shall
be deposited in a special account or accounts (collectively, the “Hotel
Account”), in Lessee’s name (or in Manager’s name, as agent of Lessee), in the
bank or trust company recommended by Manager and approved by Lessee. Such monies
shall not be mingled with Manager’s other funds. Out of the Hotel Account,
Manager shall periodically withdraw funds and pay all operating expenses of the
Hotels and any fees or compensation of any kind due it pursuant to this
Agreement in accordance with the provisions of this Agreement. Withdrawals from
accounts established pursuant to this Article VII shall be signed by
representatives of Manager only, provided such representatives are bonded or
otherwise insured, and Manager shall supply Lessee with bonds or other insurance
upon Lessee’s request unless said bond or other insurance shall have been placed
by Lessee and delivered directly by the bonding or insurance company to Lessee.
Manager may utilize its centralized disbursement accounts in its name for
accounts payable and payroll disbursements, provided that Manager shall only
transfer the necessary amount of funds from the Hotel Account to such
centralized disbursement accounts required to make such disbursements on behalf
of the Hotels.
(b)    Manager will maintain the Hotel Account on Lessee’s behalf and all funds
received from Lessee will be and remain the property of Lessee and will be
disbursed by Manager only as set forth in this Agreement. Any and all expenses
of the Hotels paid by Manager must pass through and be withdrawn from the Hotel
Account. Lessee shall have the right from time to time to direct Manager to
change either the depository bank or the depository arrangements and Manager
shall implement such changes promptly. Lessee shall have the right to approve
and to maintain control of signature cards for the Hotel Account; provided,
however, Lessee shall not withdraw funds from such accounts except as provided
below.
Section 7.2.    Operating Funds. From and after the Management Commencement
Date, Lessee shall, if and as required, maintain cash in the Hotel Account
(“Operating Funds”) sufficient in amount to enable Manager to properly manage
and operate the Hotels.
Section 7.3.    Intentionally deleted.
Section 7.4.    Fidelity Bonds. Manager shall obtain a fidelity bond or
insurance, in an amount not less than $1,000,000 (or such other amount
reasonably required by Lessee consistent with the commercial availability
thereof, the size and scope of Lessee ‘s business being handled by Manager
hereunder and reasonable business practice), issued by a company reasonably
acceptable to Lessee, covering Manager and such of Manager’s on-site employees
who may handle or be responsible for monies or property of Lessee and place
policies of insurance covering the Hotels as directed by Lessee.
ARTICLE VIII
BOOKS, RECORDS AND FINANCIAL STATEMENTS
Section 8.1.    Accounting System. Manager shall keep full and adequate books of
account and other records reflecting the results of operation of the Hotels on
an accrual basis, all in accordance with GAAP and, as and to the extent
applicable to the Hotels, the Uniform System. The Fiscal Year used by Manager
will consist of 12 Accounting Periods of one calendar month each. The Hotel
Information shall be kept at the Hotels and/or Manager’s home office and
computer storage systems and shall be available to Lessee and its
representatives at all reasonable times for examination, audit, inspection and
transcription. All of the Hotel Information, at all times, shall be the property
of Lessee. Manager shall treat as confidential any Hotel Information in its
possession, and shall not disclose to any third party, without the prior written
consent of Lessee (which approval and consent may be withheld in Lessee’s sole
discretion) any Hotel Information, except as may be necessary to perform its
duties and obligations under this Agreement or as may be necessitated by any
applicable Laws. Upon the expiration or earlier termination of this Agreement,
all Hotel Information shall be turned over to Lessee to ensure the orderly
continuation of the operation of the Hotels, but the books and records shall
thereafter be available to Manager at all reasonable times for inspection,
audit, examination and transcription.
Section 8.2.    Financial Statements.
(a)    Manager shall deliver to Lessee within twenty (20) days after the end of
each Accounting Period a profit and loss statement showing the results of the
operation of the Hotels for such Accounting Period, the Fiscal Year to date, and
the trailing twelve (12) month period, and a statement of gross revenues
received from rooms, food and beverage and other sources, guest room occupancy
percentage, average room rates, total expenses paid and a cash forecast.
Information relating to other matters pertaining to the management, operation,
maintenance, and supervision of the Hotels not covered in such monthly operating
reports as Lessee shall reasonably request will be provided to Lessee (provided
such information is generally within the scope of Manager’s other obligations
and duties hereunder), within 20 days of such request.
(b)    Manager shall deliver to Lessee within forty-five (45) days after the end
of each of the first, second and third calendar quarters, quarterly financial
statements in consistent form and presentation to the annual combined balance
sheet, income statement and statement of cash flows, exclusive of footnotes,
accompanied by a reconciliation to the year-to-date monthly property operations
reports and capital expenditures report.
(c)    Manager shall cooperate with the Independent Auditor so as to allow the
Independent Auditor to deliver to Lessee within 90 days after the end of each
Fiscal Year a profit and loss statement showing the result of operation of the
Hotels during such Fiscal Year, and the net operating income or loss, if any,
for such Fiscal Year and a balance sheet for the Hotels as of the close of such
Fiscal Year. Manager shall, together with such statement, deliver to Lessee a
statement of income and expenses for such Fiscal Year and a statement of
balances in the Hotel Account. Any disputes as to the contents of any such
statements or any accounting matter hereunder, shall be determined by the
Independent Auditor whose decision shall be final and conclusive on Manager and
Lessee.
Section 8.3.    Periodic Delivery of Data in Electronic Form. Upon request by
Lessee (but not more than twice in any calendar year), Manager shall deliver to
Lessee, within a reasonable period of time after such request, a copy of such
Hotel Information as may be requested by Lessee (or if Lessee has previously
made a request under this Section 8.3 for such Hotel Information, a copy of all
such Hotel Information collected since such previous request) collected or
maintained by Manager, in such electronic format as Lessee may reasonably
require.
ARTICLE IX
ANNUAL BUSINESS PLAN
Section 9.1.    Preparation of Annual Business Plan. (a) Manager shall operate
the Hotels pursuant to the annual business plan previously approved by Lessee
for the remainder of calendar year 2013. Thereafter, no later than December 15
of each Fiscal Year, Manager shall submit to Lessee an annual business plan for
the succeeding Fiscal Year. Each annual business plan proposed by Manager and
approved by Lessee in accordance with this Article IX (an “Annual Business
Plan”) shall include: an operating budget showing estimated Gross Operating
Revenues, department profits, operating expenses, and net operating income or
loss for the forthcoming Fiscal Year for the Hotels; a marketing plan (for
Fiscal Year 2014 and each Fiscal Year thereafter); a cash flow forecast;
projected average daily room rates; the budget for replacing Furniture, Fixtures
and Equipment and for making capital improvements; and the basis of allocation
of the Group Services, all in reasonable detail and, where appropriate, with the
basis for all assumptions expressly set forth, and otherwise complying with the
applicable requirements set forth in the Operating Lease.
(b)    Within 5 business days after the proposed Annual Business Plan is
submitted to Lessee, Lessee shall approve such proposed Annual Business Plan or
notify Manager of any revisions therein which Lessee deems reasonably necessary.
If Lessee approves the proposed Annual Business Plan or if Lessee requires
revisions to the proposed Annual Business Plan, and Manager does not make
reasonable objections to such proposed revisions within 5 business days after
receipt thereof, then such proposed Annual Business Plan, together with the
proposed revisions required by Lessee, shall be deemed thereafter to constitute
the Annual Business Plan for the Fiscal Year in question for all purposes
hereof. In the event Manager timely makes any reasonable objection to any
proposed revision by Lessee to the proposed Annual Business Plan, Lessee and
Manager shall cooperate with each other to resolve any questions with respect to
such revisions to the proposed Annual Business Plan and shall use their best
efforts to agree upon an approved Annual Business Plan for the Hotels for the
Fiscal Year in question prior to December 31.
Section 9.2.    Annual Business Plan Disputes. In the event Lessee and Manager
are unable to agree upon an Annual Business Plan, or as to any revisions
requested by Lessee to the proposed Annual Business Plan, for any Fiscal Year by
December 31, Lessee shall prevail and the proposed Annual Business Plan shall be
deemed approved as so revised by Lessee and shall thereafter constitute the
Annual Business Plan for the Fiscal Year in question for all purposes hereof. No
action shall be taken and no expenditures shall be made under any proposed
Annual Business Plan unless and until the proposed Annual Business Plan is
approved by Lessee.
Section 9.3.    Deviations from Annual Business Plan. Manager shall diligently
pursue all feasible measures to enable the Hotels to adhere to the Annual
Business Plan. To the extent ascertainable in advance, Manager shall notify
Lessee of any projected material variance from the Annual Business Plan.
Notwithstanding anything herein to the contrary, Manager is not warranting or
guaranteeing in any respect that the actual operating results of the Hotels
during the period covered by the Annual Business Plan will not materially vary
from the projections described in the Annual Business Plan.
ARTICLE X
MANAGER’S FEES AND REIMBURSEMENTS
Section 10.1.    Management Fee. During each Fiscal Year after the Management
Commencement Date (and for a fraction of any partial Fiscal Year) during the
term hereof, in consideration of the services Manager is to render under this
Agreement, Manager will be paid a fee (the “Management Fee”) equal to the sum of
(a) 2.50% of all Gross Operating Revenues up to $500,000,000 for such Fiscal
Year plus (b) 0.5% of all Gross Operating Revenues over $500,000,000 for such
Fiscal Year. The Management Fee will be paid in installments by deducting such
fee from Gross Operating Revenues immediately following each Accounting Period
at the rate of (i) 2.50% of Gross Operating Revenues for that Accounting Period
until Gross Operating Revenues for the applicable Fiscal Year are equal to
$500,000,000 and (ii) 0.5% of Gross Operating Revenues for that Accounting
Period thereafter. At the end of each Fiscal Year following the annual audit, an
adjustment will be made, if necessary, and all sums due either Manager or Lessee
shall be paid promptly.
Section 10.2.    Reimbursement of Certain Expenses. Notwithstanding the
provisions of Article V (but subject to the Annual Business Plan), Lessee shall
reimburse Manager for all of the following property-level costs and expenses
incurred in managing and operating the Hotels: (i) the salaries or wages of any
officers, directors or employees of Manager or any of Manager’s Affiliates who
shall be regularly or temporarily employed or assigned on a full-time basis at
the Hotels for the period of such employment or assignment; (ii) personnel
providing in-house legal services to Manager or any of Manager’s Affiliates in
connection with matters involving the Hotels, which services shall be charged at
rates equal to or less than Manager’s or such Affiliate’s costs associated with
such services (provided, that to the extent such services are provided to Lessee
and other lessees, owners or other clients of Manager and/or Manager’s
Affiliates on a group rather than on an individual basis, the cost of such
services shall be allocated on a fair and equitable basis among Lessee and such
other lessees, owners or other clients benefiting therefrom in the manner, if
any, described in the Annual Business Plan); (iii) the out-of-pocket expenses of
employees of Manager or any of Manager’s Affiliates incurred in connection with
the management and operation of the Hotels (provided, that to the extent such
services are provided to Lessee and other lessees, owners or other clients of
Manager and/or Manager’s Affiliates on a group rather than on an individual
basis, the cost of such services shall be allocated on a fair and equitable
basis among Lessee and such other lessees, owners or other clients benefiting
therefrom in the manner, if any, described in the Annual Business Plan); and
(iv) certain other services (including general and administrative)
(collectively, the “Group Services”) best provided to Lessee and other lessees,
owners or other clients of Manager and/or Manager’s Affiliates on a group rather
than on an individual basis, the cost of which Group Services shall be allocated
on a fair and equitable basis among Lessee and such other lessees, owners or
other clients benefiting therefrom in the manner described in the Annual
Business Plan, including, without limitation, the following: (A) advertising,
sales and marketing, (B) payroll processed through Automatic Data Processing
Inc. (or other companies providing similar services), and MIS support services;
(C) accounting services; (D) revenue management; (E) facilities and purchasing
services; (F) information technology services; (G) reservation services; (H)
travel agent commissions; and (I) Centralized Services.
Section 10.3.    Technical Services. Service fees for technical services for the
Hotels shall be paid to Manager or its Affiliates if Lessee requests such
services of Manager, or any other services beyond the scope of services to be
provided pursuant to this Agreement. The amount of fees shall be agreed to by
Lessee and Manager prior to commencing such services. Technical services include
renovation coordination, design review, construction management and related
services.
Section 10.4.    Intentionally Omitted.
Section 10.5.    Other Hotel Revenue and Expenses. Lessee acknowledges that
Manager and Manager’s Affiliates have the right to, and currently do, manage,
operate and otherwise provide services to hotel and lodging facilities and
enterprises other than the Hotels. Each of Lessee and Manager acknowledges and
agrees that any and all income derived from, and expenses incurred by, Manager
or any of Manager’s Affiliates, directly or indirectly, from the management and
operation of, and provision of services to, such other hotel and lodging
facilities and enterprises shall be, as between Lessee (on the one hand), and
Manager and Manager’s Affiliates (on the other hand), solely for the account of
Manager and/or Manager’s Affiliates and shall in no event be borne by or
credited to Lessee.
ARTICLE XI
INSURANCE
Section 11.1.    Insurance Coverage. Lessee, or Manager at the direction of
Lessee, shall provide and maintain, at Lessee’s cost and expense and in Lessee’s
and Owner’s name, insurance sufficient to furnish to Lessee, Owner and Manager
reasonable and adequate protection in the management and operation of the
Hotels. All insurance shall be in the name of Lessee, Owner and Manager as the
insured and shall contain riders and endorsements adequately protecting the
interests of Lessee, Manager and Owner as it may appear including, without
limitation, provisions for at least 20 days’ notice to Manager, Lessee and Owner
of cancellation or of any material change therein. Prior to the Management
Commencement Date and the commencement of each Fiscal Year thereafter, Manager
shall furnish Lessee and each Owner with certificates evidencing the insurance
coverages required pursuant to this Agreement and with evidence of the payment
of premiums therefor.
Section 11.2.    Waiver of Subrogation; Lessee Assumes Risk of Adequacy. Lessee
shall have all policies of insurance provide that the insurance company will
have no right of subrogation against either party hereto, their agents or
employees. Lessee assumes all risks in connection with the adequacy of any
insurance or self-insurance program.
ARTICLE XII
TERM OF AGREEMENT AND TERMINATION
Section 12.1.    Term. This Agreement shall be for a period commencing on
Management Commencement Date and ending on December 31, 2025 (the “Expiration
Date”), unless sooner terminated as hereinafter provided.
Section 12.2.    Early Termination. This Agreement can be terminated by either
party hereto at its option for any or no reason. If either party exercises its
right to terminate this Agreement prior to the Expiration Date, the rights and
obligations of the parties will cease (other than those that expressly survive
the termination of this Agreement) except as to fees and reimbursements due
Manager or its Affiliates or Lessee pursuant to this Agreement, including
without limitation, Article X, and claims for non-performance by Lessee against
Manager and other claims of liabilities of either party which accrued or arose
before termination.
Section 12.3.    Termination Procedure.
(a)    If a termination occurs pursuant to Section 12.2, the party electing to
terminate shall give the other party at least 60 days’ prior written notice of
such election, specifying the date of such termination. On the date specified in
such notice, Manager shall cease all activities at the Hotels and shall have no
further obligations under this Agreement except those obligations which
specifically survive any termination hereof.
(b)    If one or more (but less than substantially all) of the Hotels are (i)
sold, conveyed or otherwise transferred to another party, (ii) damaged or
destroyed by casualty and Owner has elected not to restore, or (iii) taken in a
condemnation proceeding, then this Agreement shall automatically terminate with
respect to such Hotel(s) from the date of such sale, casualty or condemnation
but shall continue with respect to the other Hotels in accordance with the terms
of this Agreement.
(c)    Prior to the date Manager ceases activities at the Hotels, Manager shall
be paid any and all fees earned or expenses due it pursuant to this Agreement,
and as soon thereafter as is reasonably practicable, pay any fees or expenses
upon the final accounting in Section 12.4(a), and Manager shall cooperate with
Lessee (and Owner, if applicable) in effectuating an orderly transition to any
new manager of the Hotels (or to any new owner, or to Lessee or Owner, or to any
of their respective designee’s, as the case may be) so as to avoid any
interruption in the rendering of services at the Hotels and take such other
actions as are required under Section 12.4.
Section 12.4.    Obligations Following Termination. Upon the expiration or
earlier termination of this Agreement for any reason, Manager’s authority to act
for the Lessee or the Owners shall immediately cease and Manager shall do, and
execute and/or deliver to Lessee, the following with respect to the Hotels, all
of which shall be done, and executed and/or delivered to or as directed by
Lessee, promptly upon the expiration or earlier termination hereof or as soon
thereafter as is reasonably practicable.
(a)    A final accounting, reflecting receipts and disbursements in connection
with the operations of the Hotels during the current Fiscal Year through the
date of termination.
(b)    Any balance of monies of Lessee, including, without limitation, any
undisbursed funds in the Hotel Account.
(c)    All Hotel Information (including all Hotel Information stored in any
electronic format), service contracts, reservations, leases, receipts for
deposits, unpaid bills and other papers or documents which pertain to the
Hotels, including, but not limited to, all original documents. In addition,
Manager shall assist Lessee (or its designee) in migrating and porting any Hotel
Information stored in electronic format from the system or systems used by
Manager to any new system or systems designated employed by Lessee or its
designee, including, to the extent necessary, parsing and decoding the existing
content and format of such electronic data to facilitate such transfer, all such
reasonable out-of-pocket costs to be reimbursed to Manager.
(d)    All documents and instruments necessary to transfer to Lessee or its
designee or nominee, to the extent transferable, all Operating Licenses held by
Manager necessary to operate the Hotels.
(e)    Manager will assign to Lessee or its nominee, and Lessee and its nominee,
if any, will assume, all space leases and concession agreements in effect with
respect to the Hotels then in Manager’s, rather than Lessee’s, name, except for
blanket concessions affecting other hotels or conference centers operated by
Manager or its Affiliates.
(f)    Manager will take such further actions as Lessee may reasonably require
to assure an orderly transition of the Hotels’ operations, including, without
limitation, providing inventories of Furniture, Fixtures and Equipment,
Operating Equipment and Operating Supplies.
(g)    Any and all Furniture, Fixtures and Equipment (along with then existing
warranties, operating instructions, and service contracts), Operating Equipment,
Operating Supplies, keys, locks and safe combinations, reservation lists,
ledgers, bank statements for the Hotel Account, budgets, accounting books and
records, insurance policies, bonds and other documents, memoranda, schedules,
lists, contracts, agreements, leases, licenses, correspondence, and other items
required for the operation of the Hotels.
(h)    Manager shall remove all of Manager’s personal property from the Hotel
premises.
(i)    Without limiting the provisions of clause (d) above, Manager shall
cooperate with Lessee to transfer all liquor licenses to, or to obtain new
liquor licenses, in the name of Lessee or Lessee’s designee. Manager shall make
commercially reasonable efforts to provide interim liquor licenses for up to one
hundred eighty (180) days to Lessee or Lessee’s designee, provided that Manager
may condition such provision on its receipt of market standard fees and a
commercially reasonable indemnity from such party with respect to such claims as
may arise in connection with the sale of liquor from Hotels.
(j)    Without limiting any of the foregoing, Manager shall, for a period of
ninety (90) days after such expiration or earlier termination of this Agreement,
make itself available at all reasonable times to consult with and advise Lessee
or Lessee’s designee regarding the management, operation and maintenance of the
Hotels; in such event, Lessee, Owner or the purchaser of the Hotels shall
reimburse Manager for all of Manager’s reasonable out-of-pocket costs and
expenses incurred during such 90-day period in connection with providing such
consulting and advisory services, including, without limitation, the
appropriately allocable portion of Manager’s payroll expenses for personnel
involved in assisting with such transition.
Section 12.5.    Intentionally Omitted.
Section 12.6.    Survival. The provisions of Sections 12.3 and 12.4 shall
survive the expiration or earlier termination of this Agreement.
ARTICLE XIII
REPRESENTATIONS AND COVENANTS
Section 13.1.    Lessee’s Representations. Lessee covenants, represents and
warrants as follows: (a) as of the date hereof, Lessee will be the tenant under
the Operating Lease with respect to the Hotels and has full power and authority
to enter into this Agreement; (b) throughout the term of this Agreement and
except as provided in the Operating Lease, Lessee will pay, keep, observe and
perform all payments, terms, covenants, conditions and obligations under any
lease or other concession and any real estate taxes or assessments covering or
affecting the Hotels; (c) the execution of this Agreement is permitted by the
Articles of Incorporation, By-Laws or other organizational documents of Lessee
and this Agreement has been duly authorized, executed and delivered and
constitutes the legal, valid and binding obligation of Lessee; (d) there is no
claim, litigation, proceeding or governmental investigation pending, or as far
as is known to Lessee, threatened, against or relating to Lessee, the properties
or business of Lessee or the transactions contemplated by this Agreement that
does, or may reasonably be expected to, materially and adversely affect the
ability of Lessee to enter into this Agreement or to carry out its obligations
under this Agreement; and (e) neither the consummation of the actions
contemplated by this Agreement on the part of Lessee to be performed, or the
fulfillment of the terms, conditions and provisions of this Agreement, conflicts
with or will result in the breach of any of the terms, conditions or provisions
of, or constitute a default under, any agreement, indenture, instrument or
undertaking to which Lessee is a party or by which it is bound.
Section 13.2.    Manager’s Representations. Manager covenants, represents and
warrants as follows: (a) the execution of this Agreement is permitted by the
limited liability company agreement or other organizational documents of Manager
and this Agreement has been duly authorized, executed and delivered and
constitutes the legal, valid and binding obligation of Manager enforceable in
accordance with its terms; (b) there is no claim, litigation, proceedings or
governmental investigation pending, or as far as is known to Manager,
threatened, against or relating to Manager, the properties or business of
Manager or the transactions contemplated by this Agreement that does, or may
reasonably be expected to, materially and adversely affect the ability of
Manager to enter into this Agreement; (c) neither the consummation of the
actions contemplated by this Agreement on the part of Manager to be performed,
nor the fulfillment of the terms, conditions and provisions of this Agreement,
conflicts with or will result in the breach of any of the terms, conditions or
provisions of, or constitute a default under, any agreement, indenture,
instrument or undertaking to which Manager is a party or by which it is bound;
and (d) this Agreement shall be modified in the event that it is reasonably
determined by the Owners under the Operating Lease that the terms of this
Agreement cause the Rent (as defined in the Operating Lease) to fail to qualify
as “rents from real property” within the meaning of Section 856(d) of the Code;
provided however, no such modification shall affect the amount of the Management
Fee or the practical realization of the rights and benefits of Manager
hereunder.
Section 13.3.    Manager’s Covenants. From the Management Commencement Date
until the Expiration Date or earlier termination of this Agreement, Manager
covenants that it shall satisfy the following requirements: (a) Manager shall
not permit wagering activities to be conducted at or in connection with the
Hotels by any Person who is engaged in the business of accepting wagers and who
is legally authorized to engage in such business at or in connection with the
Hotels; and (b) Manager shall not sublet the Hotels or enter into any similar
arrangement on any basis such that the rental or other amounts to be paid by the
sublessee thereunder would be based, in whole or in part, on either (i) the net
income or profits derived by the business activities of the sublessee or (ii)
any other formula such that any portion of the rent would fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provision thereto.
ARTICLE XIV
ASSIGNMENT
Neither party shall assign or transfer or permit the assignment of transfer of
this Agreement without the prior written consent of the other. In the event of
consent by either party to an assignment of this Agreement by the other, no
further assignment shall be made without the express consent in writing of such
party, unless such assignment may otherwise be made without such consent
pursuant to the terms of this Agreement. An assignment by either Lessee or
Manager of its interest in this Agreement shall not relieve Lessee or Manager,
as the case may be, from their respective obligations hereunder unless the
assignee accepts full responsibility for performance of the same.
ARTICLE XV
CONFIDENTIALITY
The matters set forth in this Agreement are strictly confidential and Lessee and
Manager will make every reasonable effort to ensure that the information is not
disclosed to any person or entities (including the press) other than those
persons or entities needed to carry out the provisions of this Agreement without
first consulting with and obtaining the consent of the other party, which
consent shall not be unreasonably withheld. The provisions of this Article XV
shall survive the expiration or earlier termination of this Agreement.
ARTICLE XVI
INDEMNIFICATION AND LIMITATION OF LIABILITY
Section 16.1.    Lessee’s Indemnification. Lessee shall hold harmless, indemnify
and defend Manager and its Affiliates and their respective agents, employees,
officers, directors and shareholders from and against all claims (administrative
or judicial), damages, losses and expenses (including, but not limited to,
attorneys’ fees for pre-trial, trial and appellate proceedings, accounting fees,
appraisal fees and consulting and expert witness fees) arising out of or
resulting from Manager’s activities performed pursuant to this Agreement, any
franchise agreement, any past or future building code or life/safety code
violations, and injury to person(s) and damage to property or business by reason
of any cause whatsoever in and about the Hotels or elsewhere, and any
requirement or award relating to course of employment, working conditions, wages
and/or compensation of employees or former employees at the Hotels, unless such
injury or damage is caused by the gross negligence or willful misconduct or
fraud on the part of Manager, its agents, employees, representatives or
independent contractors or by any breach of Manager’s obligations under this
Agreement. Lessee’s foregoing indemnification obligation to indemnify Manager
and its Affiliates shall extend to any claims between Lessee and Manager or its
Affiliates arising out of this Agreement or otherwise. Any indemnification shall
apply regardless of whether or not said claim, damage, loss or expense is
covered by insurance as herein provided.
Section 16.2.    Manager’s Indemnification. Manager shall hold harmless,
indemnify and defend Lessee and its Affiliates, and their respective agents,
employees, officers, directors and shareholders, from and against all claims
(administrative or judicial), damages, losses and expenses (including, but not
limited to, attorneys’ fees for pre-trial, trial and appellate proceedings
accounting fees, appraisal fees and consulting and expert witness fees) arising
out of or resulting from Manager’s gross negligence, willful misconduct or fraud
or from Manager’s breach of its obligations under this Agreement. Manager’s
foregoing indemnification obligation to indemnify Lessee and its Affiliates
shall extend to any claims between Manager and Lessee or its Affiliates arising
out of this Agreement or otherwise. Any indemnification shall apply regardless
of whether or not said claim, damage, loss or expense is covered by insurance as
herein provided.
Section 16.3.    Indemnification Procedure. Upon the occurrence of an event
giving rise to indemnification, the party seeking indemnification shall notify
the other party hereto and provide the other party hereto with copies of any
documents reflecting the claim, damage, loss or expense. The party seeking
indemnification is entitled to engage such attorneys and other persons to defend
against the claim, damage, loss or expense, as it may choose. The party
providing indemnification shall pay the reasonable charges and expenses of such
attorneys and other persons on a current basis within 20 days of submission of
invoices or bills. Except as otherwise provided in the Operating Lease, if any
claim, lawsuit or action (administrative or judicial) is maintained against
Manager, Lessee or the Hotels due to allegations or actions arising prior to the
Management Commencement Date and Manager had no involvement with the Hotels
prior to such date, Lessee shall bear full and complete responsibility for the
defense of Lessee and Manager, specifically including all legal fees and
necessary and attendant expenses for the vigorous defense and representation of
the interests of Manager (for pre-trial, trial and appellate proceedings) and
Lessee. Lessee shall support and pay for all legal fees and representations
necessary to remove Manager from any claim, action (administrative or judicial),
or lawsuit covered by the immediately preceding sentence.
Section 16.4.    Good Faith Judgment. To the extent that any provision of this
Agreement leaves something to the discretion of Manager, Manager will not be
liable for any action taken by Manager in the exercise of its discretion as long
as in exercising such discretion, Manager was using its good faith judgment.
Section 16.5.    Survival. The provisions of this Article XVI shall survive the
expiration or earlier termination of this Agreement.
ARTICLE XVII
MISCELLANEOUS
Section 17.1.    Severability. In the event that any portion of this Agreement
shall be declared invalid by order, decree or judgment of a court, this
Agreement shall be construed as if such portion had not been inserted herein
except when such construction would operate as an undue hardship to Manager or
Lessee or constitute a substantial deviation from the general intent and purpose
of said parties as reflected in this Agreement. The failure of either party to
insist upon a strict performance of any of the terms or provisions of this
Agreement or to exercise any option, right or remedy herein contained, shall not
be construed as a waiver or as a relinquishment for the future of such term,
provision, option, right or remedy, but the same shall continue and remain in
full force and effect. No waiver by either party of any term or provision hereof
shall be deemed to have been made unless expressed in writing and signed by such
party.
Section 17.2.    No Partnership. The relationship of Lessee and Manager shall be
that of principal and independent contractor. Nothing contained in this
Agreement shall be construed to create a partnership or joint venture between
Lessee and Manager or their respective Affiliates or successors in interest. In
the performance of its duties in the management and operation of the Hotels,
Manager shall act solely as an independent contractor. It is expressly
covenanted that this Agreement is no more than an agreement for the rendering of
services by Manager on behalf of Lessee in the operation and management of the
Hotels. Manager shall not be Lessee’s fiduciary, nor shall Manager owe Lessee a
fiduciary duty.
Section 17.3.    Meetings. Lessee and Manager shall meet with each other from
time to time so that Manager and Lessee may discuss the status of operations and
future plans, recommendations and projections. The meetings will be held at
mutually convenient dates and locations.
Section 17.4.    Consents. Except as herein otherwise provided, whenever in this
Agreement the consent or approval of Lessee or Manager is required, such consent
or approval shall not be unreasonably withheld or delayed. Such consent or
approval shall be in writing only and shall be duly executed by an authorized
officer or agent of the party granting such consent or approval.
Section 17.5.    Applicable Law. This Agreement shall be construed under, and
governed in accordance with, the laws of the State of New York.
Section 17.6.    Successors Bound. This Agreement shall be binding upon and
inure to the benefit of Lessee, its successors and assigns, and shall be binding
and inure to the benefit of Manager and its permitted assigns.
Section 17.7.    Headings. Headings of Articles and Sections are inserted only
for convenience and are in no way to be construed as a limitation on the scope
of the particular Articles or Sections to which they refer.
Section 17.8.    Incorporation of Recitals. The recitals set forth in the
preamble of this Agreement are hereby incorporated into this Agreement as if
fully set forth herein.
Section 17.9.    Notices. Notices, statements and other communications to be
given under the terms of this Agreement shall be in writing and (a) delivered by
hand against receipt, (b) sent by certified or registered mail or by Federal
Express or other similar overnight mail service, return receipt requested or (c)
sent by telecopier (with answer back acknowledged), (or at such other address as
from time to time designated by the party receiving the notice):
If to Lessee:
11525 N. Community House Road, Suite 100
Charlotte, NC 28277
Attention: President
Attention: President
Facsimile No.: (980) 335-3089
Attention: General Counsel
Facsimile No.: (980) 335-3089

If to Manager:
11525 N. Community House Road, Suite 100
Charlotte, NC 28277
Attention: President
Facsimile No.: (980) 335-3089
Attention: General Counsel
Facsimile No.: (980) 335-3089

Section 17.10.    Entire Agreement; Amendments. This Agreement, together with
other writings signed by the parties hereto expressly stated to be supplementing
this Agreement and together with any instruments to be executed and delivered
pursuant to this Agreement, constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof. This Agreement may be amended,
modified or changed only by a writing signed by the parties hereto.
Section 17.11.    Manager’s Authority Limited. Manager’s authority shall be
derived wholly from this Agreement, and Manager has no authority to act for or
represent Lessee except as herein specified.
Section 17.12.    Exclusive Compensation. The payments to be made to Manager
hereunder shall be in lieu of all other or further compensation or commissions
of any nature whatsoever for the services described herein and this Agreement
shall be considered as a special agreement between the parties hereto covering
the appointment and compensation of Manager to the exclusion of any other method
of compensation unless otherwise agreed to in writing.
Section 17.13.    Property Rights. This Agreement and the rights created
hereunder are personal to Lessee and Manager and shall not create in favor of
Manager any property rights in the Hotels.
Section 17.14.    Attorneys’ Fees. In the event of any litigation arising out of
this Agreement, the prevailing party shall be entitled to reasonable costs and
expenses, including without limitation, attorneys’ fees.
Section 17.15.    Complimentary/Discount Policies. Manager will be permitted to
provide customary gratuitous accommodations, services and amenities to such
employees and representatives of Manager visiting the Hotels in accordance with
Manager’s normal policies, provided that such employees shall in no way displace
the Hotels’ third-party business.
Section 17.16.    No Third Party Beneficiary. Nothing herein contained shall be
understood or construed to create or grant any third party benefits, rights or
property interests unless the person claiming such rights is expressly
identified herein and the rights claimed are expressly set forth herein.
Notwithstanding the foregoing, it is acknowledged and agreed that the Licensor
is an intended third-party beneficiary of Section 3.12.
Section 17.17.    REOC. The parties acknowledge that Lessee is a direct or
indirect controlled subsidiary of an entity, Extended Stay America, Inc., a
Delaware corporation (“Parent”), that is intended to qualify as a “real estate
operating company” (a “REOC”) within the meaning of the U.S. Department of Labor
plan assets regulation (Section 2510.3-101, Part 2510 of Chapter XXV, Title 29
of the Code of Federal Regulations) and that it is intended that Lessee will
have the rights, pursuant to this Agreement, as would be reasonably necessary to
result in the qualification of Parent as a REOC. Without limiting the generality
of the foregoing, notwithstanding any other provision of this Agreement, without
prejudice to the other rights provided to Lessee under this Agreement, Manager
agrees to: (i) permit Lessee and Parent to visit and inspect the Hotels and
inspect and copy the books and records of Manager, at such times as Lessee shall
reasonably request; (ii) periodically (at least quarterly) provide Lessee and
Parent with information and reports regarding Manager’s operation and management
of the Hotels and the performance of its duties under this Agreement and with
respect to renovations, alterations, general maintenance, repairs and
development activities that Manager has engaged in or intends to engage in with
respect to the Hotels and their surroundings; (iii) periodically (at least
quarterly) consult with Lessee and Parent in advance with respect to any
significant leasing, management and development matters, as appropriate,
including, without limitation, with respect to matters relating to renovations,
alterations, general maintenance, repairs and development activities with
respect to the Hotels and their surroundings and the management, participatory
and development rights retained by Lessee under this Agreement; and (iv) to
provide Lessee and Parent with such other rights as may reasonably be determined
by Lessee to be necessary to enable Parent to qualify as a REOC, provided the
rights described in clauses (i)-(iv) above do not materially adversely affect
(X) Manager’s ability to perform its duties under this Agreement or the economic
benefits enjoyed by Manager under this Agreement or (Y) the status of ESH
Hospitality as a real estate investment trust under the Code. Manager agrees to
consider, in good faith, the recommendations of Lessee in connection with the
matters on which it is consulted as described above.
Section 17.18.    Amendment and Restatement. The parties agree that the Original
Management Agreement is hereby amended and restated. The parties agree that (i)
the terms and conditions of the Original Management Agreement shall be amended
as set forth herein and, as so amended, shall be restated in their entirety, but
shall be amended only with respect to the rights, title, estates, interest,
liabilities, duties, covenants, obligations and agreements among the parties
accruing from and after the date hereof. The execution, delivery and
effectiveness of this Agreement shall not constitute a waiver of any covenant,
agreement or obligation under the Original Management Agreement, except to the
extent that any such covenant, agreement or obligation is no longer set forth
herein or is modified hereby.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







IN WITNESS HEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
LESSEE:


ESA P PORTFOLIO OPERATING LESSEE LLC,
a Delaware limited liability company




By:
/s/ Jonathan S. Halkyard        
Name: Jonathan S. Halkyard
Title: Vice President and Secretary





[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]
















    


MANAGER:


ESA MANAGEMENT, LLC,
a Delaware limited liability company




By:
/s/ Jonathan S. Halkyard        
Name: Jonathan S. Halkyard
Title: Chief Financial Officer








SCHEDULE A


HOTELS


(see attached)







Site
#
Address
Owner
None
812 Barrow Street, Anchorage, AK
ESA P Portfolio L.L.C.
9853
700 East 34th Avenue, Anchorage, AK
ESA P Portfolio L.L.C.
9857
108 East 8th Avenue, Anchorage, AK
ESA P Portfolio L.L.C.
9858
4580 Old Airport Way, Fairbanks, AK
ESA P Portfolio L.L.C.
9859
1800 Shell Simmons Drive, Juneau, AK
ESA P Portfolio L.L.C.
23
5115 Carmichael Rd., Montgomery, AL
ESA P Portfolio L.L.C.
25
101 Cahaba Park Cir., Birmingham, AL
ESA P Portfolio L.L.C.
27
40 State Farm Pkwy., Birmingham, AL
ESA P Portfolio L.L.C.
123
4751 Governor's House Dr., Huntsville, AL
ESA P Portfolio L.L.C.
124
2491 Eastern Blvd, Montgomery, AL
ESA P Portfolio L.L.C.
155
508 Spring Hill Plaza Ct., Mobile, AL
ESA P Portfolio L.L.C.
9600
12 Perimeter Park South, Birgmingham, AL
ESA P Portfolio L.L.C.
51
10800 Kanis Road, Little Rock, AR
ESA P Portfolio L.L.C.
145
600 Hardin Road, Little Rock, AR
ESA P Portfolio L.L.C.
6110
5000 Luvene Avenue, Springdale, AR
ESA P Portfolio L.L.C.
316
3421 E. Elwood St., Phoenix, AZ
ESA P Portfolio L.L.C.
317
455 W. Baseline Rd., Mesa, AZ
ESA P Portfolio L.L.C.
414
7345 W. Bell Rd., Peoria, AZ
ESA P Portfolio L.L.C.
902
14245 S. 50th St., Phoenix, AZ
ESA P Portfolio L.L.C.
942
15501 N. Scottsdale Rd., Scottsdale AZ
ESA P Portfolio L.L.C.
977
5050 E. Grant Rd., Tucson, AZ
ESA P Portfolio L.L.C.
8515
20827 N. 27th Ave, Phoenix, AZ
ESA P Portfolio L.L.C.
9601
1920 W. Isabella, Mesa, AZ
ESA P Portfolio L.L.C.
9603
2165 West 15th Street, Tempe, AZ
ESA P Portfolio L.L.C.
9604
3560 North Marshall Way, Scottsdale, AZ
ESA P Portfolio L.L.C.
9800
217 W. Osborn Rd, Phoenix, AZ
ESA P Portfolio L.L.C.
9801
5035 E. Chandler Blvd, Phoenix, AZ
ESA P Portfolio L.L.C.
9803
4357 East Oak St, Phoenix, AZ
ESA P Portfolio L.L.C.
9837
5235 N. 16th St. , Phoenix, AZ
ESA P Portfolio L.L.C.
9838
10660 N. 69th St., Scottsdale, AZ
ESA P Portfolio L.L.C.
150
5375 Farwell Place, Fremont, CA
ESA P Portfolio L.L.C.
308
18602 S Vermont Ave, Gardena, CA
ESA P Portfolio L.L.C.
309
1000 Lead Hill Blvd, Roseville, CA
ESA P Portfolio L.L.C.
355
14775 Firestone Blvd, La Mirada, CA
ESA P Portfolio L.L.C.
356
3525 Torrance Blvd, Torrance, CA
ESA P Portfolio L.L.C.
361
3220 Buskirk Ave, Pleasant Hill, CA
ESA P Portfolio L.L.C.
396
20251 Lake Forest Dr, Lake Forest, CA
ESA P Portfolio L.L.C.
486
7135 N. Fresno St., Fresno, CA
ESA P Portfolio L.L.C.
494
5050 Skylab West Circle, Huntington Beach, CA
ESA P Portfolio L.L.C.
854
24940 W. Pico Canyon Road, Stevenson, CA
ESA P Portfolio L.L.C.
898
1000 Hillview Court, Milpitas, CA
ESA P Portfolio L.L.C.
903
10721 White Rock Rd, Rancho Cordova, CA
ESA P Portfolio L.L.C.
911
3990 East Inland Empire Blvd., Ontario, CA
ESA P Portfolio L.L.C.
916
401 E Santa Clara St, Arcadia, CA
ESA P Portfolio L.L.C.
919
3318 California Ave., Bakersfield, CA
ESA P Portfolio L.L.C.
931
2380 Nissen Drive, Livermore, CA
ESA P Portfolio L.L.C.
932
4105 E. Willow St., Long Beach, CA
ESA P Portfolio L.L.C.
936
3825 Rosin Court, Sacramento, CA
ESA P Portfolio L.L.C.
939
2100 Harvard Street, Sacramento, CA
ESA P Portfolio L.L.C.
951
3190 Vista Way, Oceanside, CA
ESA P Portfolio L.L.C.
974
601 W. Bonita Ave, San Dimas, CA
ESA P Portfolio L.L.C.
976
2600 Corby Ave., Santa Rosa, CA
ESA P Portfolio L.L.C.
981
4870 Calle Real, Santa Barbara, CA
ESA P Portfolio L.L.C.
8523
19200 Harborgate Way, Torrance, CA
ESA P Portfolio L.L.C.
8546
605 Jarvis Drive, Morgan Hill, CA
ESA P Portfolio L.L.C.
8561
1260 South Loop Rd, Alameda, CA
ESA P Portfolio L.L.C.
8573
2087 Hotel Circle South, San Diego, CA
ESA P Portfolio L.L.C.
8574
4500 Dublin Blvd, Dublin, CA
ESA P Portfolio L.L.C.
8580
20205 Ventura Blvd., Woodland, CA
ESA P Portfolio L.L.C.
8581
6531 S. Sepulveda Blvd, Los Angeles, CA
ESA P Portfolio L.L.C.
8584
100 Fountain Grove Pkwy, Santa Rosa, CA
ESA P Portfolio L.L.C.
8594
31950 Dyer St, Union City, CA
ESA P Portfolio L.L.C.
8621
1350 Marina Village Pkwy, Alameda, CA
ESA P Portfolio L.L.C.
8644
3650 Mandela Pkwy, Emeryville, CA
ESA P Portfolio L.L.C.
8654
46312 Mission Blvd, Fremont, CA
ESA P Portfolio L.L.C.
8718
2131 Gold Street, San Jose, CA
ESA P Portfolio L.L.C.
8722
6199 San Ignacio Avenue, San Jose, CA
ESA P Portfolio L.L.C.
8724
3170 Garrity Way, Richmond, CA
ESA P Portfolio L.L.C.
8738
1742 S. Clementine Street, Anaheim, CA
ESA P Portfolio L.L.C.
8743
2100 Camino Ramon, San Ramon, CA
ESA P Portfolio L.L.C.
8747
6189 San Ignacio Avenue, San Jose, CA
ESA P Portfolio L.L.C.
8750
4881 Birch St., Newport Beach, CA
ESA P Portfolio L.L.C.
8754
2200 Empire Ave, Burbank, CA
ESA P Portfolio L.L.C.
8787
3860 Murphy Canyon Road, San Diego, CA
ESA P Portfolio L.L.C.
8794
2844 W. March Lane, Stockton, CA
ESA P Portfolio L.L.C.
8795
799 Orange Drive, Vacaville, CA
ESA P Portfolio L.L.C.
8806
120 Sem Lane, Belmont, CA
ESA P Portfolio L.L.C.
8808
1635 W. Katella Ave., Orange, CA
ESA P Portfolio L.L.C.
8821
22711 Oakcrest Circle, Yorba Linda, CA
ESA P Portfolio L.L.C.
8828
1400 E. Tahquitz Canyon Way, Palm Springs, CA
ESA P Portfolio L.L.C.
8831
1050 Grand Avenue, Carlsbad, CA
ESA P Portfolio L.L.C.
8844
27622 Jefferson Ave., Temecula, CA
ESA P Portfolio L.L.C.
8850
1031 N. Pacificenter Drive, Anaheim, CA
ESA P Portfolio L.L.C.
8852
4325 Corporate Center Ave, Chino, CA
ESA P Portfolio L.L.C.
8855
2498 Stearns St., Simi Valley, CA
ESA P Portfolio L.L.C.
8863
2201 Longport Court, Elk Grove
ESA P Portfolio L.L.C.
8881
2526 Pavilion Pkwy., Tracy, CA
ESA P Portfolio L.L.C.
8916
1019 Oliver Rd, Fairfield, CA
ESA P Portfolio L.L.C.
8931
401 E. Albertoni St., Carson, CA
ESA P Portfolio L.L.C.
8986
795 Stillwater Rd, W. Sacramento, CA
ESA P Portfolio L.L.C.
9011
19325 Londelius St., Northridge, CA
ESA P Portfolio L.L.C.
9605
46080 Fremont Blvd, Fremont, CA
ESA P Portfolio L.L.C.
9606
330 Cypress Drive / 850 Bellew Drive, Milpitas, CA
ESA P Portfolio L.L.C.
9607
190 East El Camino Real, Mountain View, CA
ESA P Portfolio L.L.C.
9608
2810 Gateway Oaks Drive, Sacramento, CA
ESA P Portfolio L.L.C.
9609
3 Circle Star Way, San Carlos, CA
ESA P Portfolio L.L.C.
9610
1560 North First Street, San Jose, CA
ESA P Portfolio L.L.C.
9611
1830 Gateway Drive, San Mateo, CA
ESA P Portfolio L.L.C.
9612
18000 San Ramon Valley Blvd, San Ramon, CA
ESA P Portfolio L.L.C.
9613
1255 Orleans Drive, Sunnyvale, CA
ESA P Portfolio L.L.C.
9614
1377 W Glenoaks Blvd, Glendale, CA
ESA P Portfolio L.L.C.
9615
1910 E Mariposa Ave, El Segundo, CA
ESA P Portfolio L.L.C.
9616
930 S Fifth Ave, Monrovia, CA
ESA P Portfolio L.L.C.
9617
3995 Carson St, Torrance, CA
ESA P Portfolio L.L.C.
9618
3050 E. Imperial Highway, Brea, CA
ESA P Portfolio L.L.C.
9619
5990 Corporate Avenue, Cypress, CA
ESA P Portfolio L.L.C.
9620
30 Technology Dr, Irvine, CA
ESA P Portfolio L.L.C.
9621
9880 Pacific Heights Boulevard, San Diego, CA
ESA P Portfolio L.L.C.
9622
7444 Mission Valley Road, San Diego, CA
ESA P Portfolio L.L.C.
9839
4555 Chabot Drive, Pleasanton, CA
ESA P Portfolio L.L.C.
9840
55 E. Brokaw Road, San Jose, CA
ESA P Portfolio L.L.C.
9854
3600 Chester Lane, Bakersfield, CA
ESA P Portfolio L.L.C.
9855
1775 Francisco Blvd, San Rafael, CA
ESA P Portfolio L.L.C.
307
9604 E. Easter Ave, Englewood, CO
ESA P Portfolio L.L.C.
311
5855 Corporate Dr, Colorado Springs, CO
ESA P Portfolio L.L.C.
901
7393 W Jefferson Ave, Lakewood, CO
ESA P Portfolio L.L.C.
7527
1291 W. 120th Ave, Westminster, CO
ESA P Portfolio L.L.C.
7568
8752 S Yosemite St, Lone Tree, CO
ESA P Portfolio L.L.C.
9623
13941 East Harvard Avenue, Aurora, CO
ESA P Portfolio L.L.C.
9624
4444 Leetsdale Drive, Glendale, CO
ESA P Portfolio L.L.C.
9625
9253 E. Costilla Avenue, Greenwood Village, CO
ESA P Portfolio L.L.C.
9626
9650 East Geddes Avenue, Englewood, CO
ESA P Portfolio L.L.C.
9627
4885 South Quebec Street, Denver, CO
ESA P Portfolio L.L.C.
9804
14095 E. Evans Ave, Aurora, CO
ESA P Portfolio L.L.C.
9805
5200 S. Quebec St, Greenwood Village, CO
ESA P Portfolio L.L.C.
1015
1 Batterson Park Rd ., Farmington, CT
ESA P Portfolio L.L.C.
1116
340 Tolland Tpke., Manchester, CT
ESA P Portfolio L.L.C.
1122
366 Bee St., Meriden, CT
ESA P Portfolio L.L.C.
9628
400 Main Ave, Norwalk, CT
ESA P Portfolio L.L.C.
9629
945 Bridgeport Ave, Shelton, CT
ESA P Portfolio L.L.C.
9630
333 Continental Drive, Newark, DE
ESA P Portfolio L.L.C.
60
1950 Raymond Diehl Rd, Tallahassee, FL
ESA P Portfolio L.L.C.
174
6451 Westwood Blvd., Orlando, FL
ESA P Portfolio L.L.C.
302
809 Bloodworth Lane, Pensacola, FL
ESA P Portfolio L.L.C.
303
3089 Executive Drive, Clearwater, FL
ESA P Portfolio L.L.C.
328
1200 FAU Research Park Blvd, Deerfield Beach, FL
ESA P Portfolio L.L.C.
381
3600 SW 42nd St, Gainesville, FL
ESA P Portfolio L.L.C.
789
12242 Morris Bridge Rd., Temple Terrace, FL
ESA P Portfolio L.L.C.
869
5851 N. Andrews Ave Ext., Fort Lauderdale, FL
ESA P Portfolio L.L.C.
884
6961 Lenoir Ave, Jacksonville, FL
ESA P Portfolio L.L.C.
1559
1413 Prudential Dr., Jacksonville, FL
ESA P Portfolio L.L.C.
1561
1450 SE 17th Street Causeway, Fort Lauderdale, FL
ESA P Portfolio L.L.C.
1563
6001 NW 6th Way, Fort Lauderdale, FL
ESA P Portfolio L.L.C.
1564
255 Bill France Blvd, Daytona Beach, FL
ESA P Portfolio L.L.C.
1565
4699 Lenoir Ave S., Jacksonville, FL
ESA P Portfolio L.L.C.
1567
1701 Evans Road, Melbourne, FL
ESA P Portfolio L.L.C.
1568
700 Northpoint Parkway, West Palm Beach, FL
ESA P Portfolio L.L.C.
1569
4811 Memorial Highway, Tampa, FL
ESA P Portfolio L.L.C.
1577
5610 Vineland Road, Orlando, FL
ESA P Portfolio L.L.C.
1600
8655 NW 21 Terrace, Miami, FL
ESA P Portfolio L.L.C.
1613
5620 Major Blvd., Orlando, FL
ESA P Portfolio L.L.C.
1618
1760 Pembrook Drive, Orlando, FL
ESA P Portfolio L.L.C.
1619
1036 Greenwood Blvd., Lake Mary, FL
ESA P Portfolio L.L.C.
1623
7755 SW 6 h Street, Fort Lauderdale, FL
ESA P Portfolio L.L.C.
1632
1776 Pembrook Drive, Orlando, FL
ESA P Portfolio L.L.C.
1639
6443 Westwood Blvd., Orlando, FL
ESA P Portfolio L.L.C.
1740
3640 SW 22nd Street, Miami, FL
ESA P Portfolio L.L.C.
1760
298 SW 15th Road, Miami, FL
ESA P Portfolio L.L.C.
1762
7750 NW 25th Street, Miami, FL
ESA P Portfolio L.L.C.
1805
4312 W. Spruce Street, Tampa, FL
ESA P Portfolio L.L.C.
9631
8300 Western Way, Jacksonville, FL
ESA P Portfolio L.L.C.
9632
4693 Salisbury Road, Jacksonville, FL
ESA P Portfolio L.L.C.
9633
10020 Skinner Lake Drive, Jacksonville, FL
ESA P Portfolio L.L.C.
9634
302 Northlake Blvd., Altamonte, FL
ESA P Portfolio L.L.C.
9635
1040 Greenwood Blvd, Lake Mary, FL
ESA P Portfolio L.L.C.
9636
4101 Equity Row, Orlando, FL
ESA P Portfolio L.L.C.
9637
501 NW 77th Street, Boca Raton, FL
ESA P Portfolio L.L.C.
9640
6605 NW 7th Street, Miami, FL
ESA P Portfolio L.L.C.
9641
101 Fairway Drive, Miami Springs, FL
ESA P Portfolio L.L.C.
9806
8801 Perimeter Park Blvd, Jacksonville, FL
ESA P Portfolio L.L.C.
9807
1805 N. Westshore Blvd, Tampa, FL
ESA P Portfolio L.L.C.
9808
1401 S.W. 15th St, Pompano Beach, FL
ESA P Portfolio L.L.C.
9809
8687 Commodity Circle, Orlando, FL
ESA P Portfolio L.L.C.
9810
1951 Summit Tower Blvd, Orlando, FL
ESA P Portfolio L.L.C.
9841
8750 Universal Blvd., Orlando, FL
ESA P Portfolio L.L.C.
9842
8100 Palm Pkwy., Orlando, FL
ESA P Portfolio L.L.C.
9863
4615 Opa-Locka Lane, Destin, FL
ESA P Portfolio L.L.C.
38
7065 Jimmy Carter Blvd., Norcross, GA
ESA P Portfolio L.L.C.
42
3331 Old Milton Pkwy, Alpharetta, GA
ESA P Portfolio L.L.C.
61
3316 Busbee Dr., Kennesaw, GA
ESA P Portfolio L.L.C.
63
3980 Riverside Dr., Macon ,GA
ESA P Portfolio L.L.C.
65
2474 Cumberland Pk SE, Atlanta, GA
ESA P Portfolio L.L.C.
102
5020 Armour Rd, Columbus ,GA
ESA P Portfolio L.L.C.
373
3115 Clairmont Rd., Atlanta, GA
ESA P Portfolio L.L.C.
382
1967 Leland Dr., Marietta,GA
ESA P Portfolio L.L.C.
788
3430 Venture Pkwy, Duluth, GA
ESA P Portfolio L.L.C.
1501
1950 Rock Mill Rd., Alpharetta, GA
ESA P Portfolio L.L.C.
1502
2265 Mt. Zion Pkwy, Morrow, GA
ESA P Portfolio L.L.C.
1550
3000 George Busbee Pkwy, Kennesaw, GA
ESA P Portfolio L.L.C.
1595
905 Crestline Pkwy, Atlanta, GA
ESA P Portfolio L.L.C.
1664
1721 Rollins Way, Columbus, GA
ESA P Portfolio L.L.C.
1796
5511 Abercorn St, Savannah, GA
ESA P Portfolio L.L.C.
9646
3103 Sports Ave., Smyrna, GA
ESA P Portfolio L.L.C.
9649
1050 Hammond Dr., Atlanta, GA
ESA P Portfolio L.L.C.
9650
2239 Powers Ferry Rd., Marietta, GA
ESA P Portfolio L.L.C.
9811
2225 Interstate N. Parkway, SE
ESA P Portfolio L.L.C.
9812
3329 Old Milton Parkway, Alpharetta, GA
ESA P Portfolio L.L.C.
9843
3967 Peachtree Road, Atlanta, GA
ESA P Portfolio L.L.C.
9844
2010 Powers Ferry Road, Atlanta, GA
ESA P Portfolio L.L.C.
9845
6330 Peachtree Dunwoody Rd. NE, Atlanta, GA
ESA P Portfolio L.L.C.
9856
3390 Venture Parkway, Duluth, GA
ESA P Portfolio L.L.C.
57
2701 Westown Pkwy, West Des Moines, IA
ESA P Portfolio L.L.C.
3503
3940 114th Street, Urbandale, IA
ESA P Portfolio L.L.C.
828
2500 S Vista Ave., Boise, ID
ESA P Portfolio L.L.C.
55
747 N Bell School Road, Rockford, IL
ESA P Portfolio L.L.C.
153
1525 Busch Parkway, Buffalo Grove, IL
ESA P Portfolio L.L.C.
510
3150 Finley Rd., Downers Grove, IL
ESA P Portfolio L.L.C.
525
1181 Rohlwing Rd, Itasca, IL
ESA P Portfolio L.L.C.
530
2400 Golf Road, Rolling Meadows, IL
ESA P Portfolio L.L.C.
532
15 W. 122nd S. Frontage Rd, Burr Ridge, IL
ESA P Portfolio L.L.C.
541
550 West Grand Ave., Elmhurst, IL
ESA P Portfolio L.L.C.
640
5724 Northridge Dr, Gurnee, IL
ESA P Portfolio L.L.C.
660
1575 Bond St., Naperville, IL
ESA P Portfolio L.L.C.
677
1201 E. Touhy Ave., Des Plaines, IL
ESA P Portfolio L.L.C.
752
653 Clark Drive, Rockford, IL
ESA P Portfolio L.L.C.
4012
610 W. Marketview Dr, Champaign, IL
ESA P Portfolio L.L.C.
4016
2520 173rd St., Lansing, IL
ESA P Portfolio L.L.C.
4019
154 Regency Park, O'Fallon, IL
ESA P Portfolio L.L.C.
4023
1225 Lakeview Dr., Romeoville, IL
ESA P Portfolio L.L.C.
4030
1200 American Lane, Schaumburg, IL
ESA P Portfolio L.L.C.
4040
260 E. 22nd St., Lombard, IL
ESA P Portfolio L.L.C.
4061
2345 Sokol Ct., Darien, IL
ESA P Portfolio L.L.C.
4063
1207 E. Touhy Ave., Des Plaines, IL
ESA P Portfolio L.L.C.
4082
445 Warrenville Rd., Lisle, IL
ESA P Portfolio L.L.C.
4095
1075 Lake St., Hanover Park, IL
ESA P Portfolio L.L.C.
4096
4575 Frontage Rd., Hillside, IL
ESA P Portfolio L.L.C.
4138
5211 Old Orchard Road, Skokie, IL
ESA P Portfolio L.L.C.
4165
215 N Milwaukee Ave, Vernon Hills, IL
ESA P Portfolio L.L.C.
4190
2000 N Roselle Rd, Schaumburg, IL
ESA P Portfolio L.L.C.
4194
4306 North Brandywine Dr, Peoria, IL
ESA P Portfolio L.L.C.
4200
1805 S. Veterans Pkwy, Bloomington, IL
ESA P Portfolio L.L.C.
4206
7524 State Road, Bedford Park, IL
ESA P Portfolio L.L.C.
9651
1827 Centre Point Circle, Naperville, IL
ESA P Portfolio L.L.C.
9652
2701 Technology Drive, Lombard, IL
ESA P Portfolio L.L.C.
9653
51 E. State Parkway, Schaumburg, IL
ESA P Portfolio L.L.C.
9654
675 Woodlands Parkway, Vernon Hills, IL
ESA P Portfolio L.L.C.
9655
855 Pasquinelli Drive, Westmont, IL
ESA P Portfolio L.L.C.
11
9750 Lake Shore Drive, Indianapolis, IN
ESA P Portfolio L.L.C.
14
9030 Wesleyan Road, Indianapolis, IN
ESA P Portfolio L.L.C.
35
301 Eagle Crest Drive, Evansville, IN
ESA P Portfolio L.L.C.
36
5810 Challenger Pkwy, Fort Wayne, IN
ESA P Portfolio L.L.C.
48
4715 N. Main Street, Mishawaka, IN
ESA P Portfolio L.L.C.
247
8309 W. Jefferson Blvd, Fort Wayne, IN
ESA P Portfolio L.L.C.
526
1355 E. 83rd Avenue, Merrillville, IN
ESA P Portfolio L.L.C.
4014
2730 Fortune Circle West, Indianapolis, IN
ESA P Portfolio L.L.C.
4031
7940 N. Shadeland Ave, Indianapolis, IN
ESA P Portfolio L.L.C.
4196
5305 N. Main Street, Mishawaka, IN
ESA P Portfolio L.L.C.
9656
8520 Northwest Blvd, Indianapolis, IN
ESA P Portfolio L.L.C.
9813
5350 W. Southern Ave, Indianapolis, IN
ESA P Portfolio L.L.C.
9814
9370 Waldemar Rd, Indianapolis, IN
ESA P Portfolio L.L.C.
521
10750 Quivira Road, Overland Park, KS
ESA P Portfolio L.L.C.
6085
9450 E. Corporate Hills Dr, Wichita, KS
ESA P Portfolio L.L.C.
9657
5401 West 110th Street, Overland Park, KS
ESA P Portfolio L.L.C.
9658
6451 East Frontage Road, Merriam, KS
ESA P Portfolio L.L.C.
9815
7201 W. 106th St, Overland Park, KS
ESA P Portfolio L.L.C.
9816
8015 Lenexa Drive, Lenexa, KS
ESA P Portfolio L.L.C.
2
3575 Tates Creek Road, Lexington, KY
ESA P Portfolio L.L.C.
4
9801 Bunsen Way, Louisville, KY
ESA P Portfolio L.L.C.
28
200 Meijer Drive, Florence, KY
ESA P Portfolio L.L.C.
295
2650 Wilhite Drive, Lexington, KY
ESA P Portfolio L.L.C.
325
6101 Dutchmans Lane, Louisville, KY
ESA P Portfolio L.L.C.
629
7350 Turfway Road, Florence, KY
ESA P Portfolio L.L.C.
659
650 West 3rd Street, Covington, KY
ESA P Portfolio L.L.C.
9659
1650 Alliant Avenue, Louisville, KY
ESA P Portfolio L.L.C.
6000
3300 S. I-10 Service Rd. W, Metairie, LA
ESA P Portfolio L.L.C.
6049
807 S. Hugh Wallis Rd, LA
ESA P Portfolio L.L.C.
6166
2300 Veterans Blvd, Kenner, LA
ESA P Portfolio L.L.C.
6169
6250 Corporate Blvd., Baton Rouge, LA
ESA P Portfolio L.L.C.
576
102 Newbury St., Danvers, MA
ESA P Portfolio L.L.C.
1020
180 E. Main St., Westborough, MA
ESA P Portfolio L.L.C.
1023
19 Connector Rd., Westborough, MA
ESA P Portfolio L.L.C.
1028
1910 Andover St., Tewksbury, MA
ESA P Portfolio L.L.C.
1029
20 Rockdale St., Braintree, MA
ESA P Portfolio L.L.C.
1140
280 S. Washington Rd., Norton, MA
ESA P Portfolio L.L.C.
9664
40 South Ave., Burlington, MA
ESA P Portfolio L.L.C.
9665
19 Northborough Road East, Marlborough, MA
ESA P Portfolio L.L.C.
9666
200 Jubilee Dr, Peabody, MA
ESA P Portfolio L.L.C.
9667
52 Fourth Ave., Waltham, MA
ESA P Portfolio L.L.C.
9846
32 Fourth Ave., Waltham, MA
ESA P Portfolio L.L.C.
9847
1800 Computer Drive, Westborough, MA
ESA P Portfolio L.L.C.
9848
831 Main Street, Woburn, MA
ESA P Portfolio L.L.C.
1091
2 Ashley Dr., Scarborough, ME
ESA P Portfolio L.L.C.
58
30125 N. Civic Center Blvd., Warren, MI
ESA P Portfolio L.L.C.
552
32690 Stephenson Hwy, Madison Heights, MI
ESA P Portfolio L.L.C.
600
33400 Van Dyke Rd., Sterling Heights, MI
ESA P Portfolio L.L.C.
670
1501 Briarwood Circle Dr., Ann Arbor, MI
ESA P Portfolio L.L.C.
675
1180 Doris Rd., Auburn Hills, MI
ESA P Portfolio L.L.C.
680
21555 Haggerty Rd., Novi, MI
ESA P Portfolio L.L.C.
780
27775 Stansbury Blvd, Farmington Hills, MI
ESA P Portfolio L.L.C.
4013
3747 29th St. S.E., Kentwood, MI
ESA P Portfolio L.L.C.
4038
3265 Boardwalk Dr., Ann Arbor, MI
ESA P Portfolio L.L.C.
4058
39640 Orchard Hill Pl., Novi, MI
ESA P Portfolio L.L.C.
4179
2000 Haggerty Rd., Canton, MI
ESA P Portfolio L.L.C.
4191
30325 Flynn Dr., Romulus, MI
ESA P Portfolio L.L.C.
4192
26250 American Dr., Southfield, MI
ESA P Portfolio L.L.C.
4193
20200 Thirteen Mile Rd., Roseville, MI
ESA P Portfolio L.L.C.
4198
260 Town Center Dr., Dearborn, MI
ESA P Portfolio L.L.C.
9668
3315 University Dr., Auburn Hills, MI
ESA P Portfolio L.L.C.
9669
28500 Northwestern Hwy., Southfield, MI
ESA P Portfolio L.L.C.
9818
2100 Featherstone Rd., Auburn Hills, MI
ESA P Portfolio L.L.C.
733
7956 Lyndale Ave. South, Bloomington, MN
ESA P Portfolio L.L.C.
734
7550 Office Ridge Court, Bloomington, MN
ESA P Portfolio L.L.C.
737
12970 63rd Ave. North, Maple Grove, MN
ESA P Portfolio L.L.C.
745
3384 Norwest Court, Eagan, MN
ESA P Portfolio L.L.C.
3504
2701 Freeway Blvd, Brooklyn Center, MN
ESA P Portfolio L.L.C.
3508
10020 Hudson Rd, Woodbury ,MN
ESA P Portfolio L.L.C.
3527
4700 78th Street West [Vacant Land], Bloomington, MN
ESA P Portfolio L.L.C.
3528
55 Wood Lake Drive. SE, Rochester, MN
ESA P Portfolio L.L.C.
3529
2814 43rd St. NW, Rochester, MN
ESA P Portfolio L.L.C.
9670
3015 Denmark Ave, Eagan, MN
ESA P Portfolio L.L.C.
9671
11905 Technology Drive, Eden Prairie, MN
ESA P Portfolio L.L.C.
18
2030 Craig Rd, St. Louis, MO
ESA P Portfolio L.L.C.
40
3125 Rider Trail South, Earth City, MO
ESA P Portfolio L.L.C.
172
5555 Veterans Memorial Pkwy, St. Peters, MO
ESA P Portfolio L.L.C.
522
11712 N.W. Plaza Circle, Kansas City, MO
ESA P Portfolio L.L.C.
561
550 East 105th Street, Kansas City, MO
ESA P Portfolio L.L.C.
700
11827 Lackland Rd, Maryland Heights, MO
ESA P Portfolio L.L.C.
701
1333 E. Kingsley St, Springfield, MO
ESA P Portfolio L.L.C.
6196
2000 W. Business Loop 70, Columbia, MO
ESA P Portfolio L.L.C.
9672
4535 Main Street, Kansas City, MO
ESA P Portfolio L.L.C.
9673
9701 N. Shannon Avenue, Kansas City, MO
ESA P Portfolio L.L.C.
9674
11252 Lone Eagle Dr, Bridgeton, MO
ESA P Portfolio L.L.C.
9675
12161 Lackland Rd, St. Louis, MO
ESA P Portfolio L.L.C.
32
800 Ridgewood Rd., Ridgeland, MS
ESA P Portfolio L.L.C.
331
5354 I-55N, Jackson, MS
ESA P Portfolio L.L.C.
9862
572 East Beasley Road, Jackson, MS
ESA P Portfolio L.L.C.
7065
4950 Southgate Drive, Billings, MT
ESA P Portfolio L.L.C.
7068
800 River Drive South, Great Falls, MT
ESA P Portfolio L.L.C.
20
5830 Westpark Dr., Charlotte, NC
ESA P Portfolio L.L.C.
21
1705 Stanley Rd., Greensboro, NC
ESA P Portfolio L.L.C.
24
123 East McCullough Dr., Charlotte, NC
ESA P Portfolio L.L.C.
26
600 Weston Pkwy., Cary, NC
ESA P Portfolio L.L.C.
30
921 Wake Towne Drive, Raleigh, NC
ESA P Portfolio L.L.C.
31
2504 North Carolina Highway 54, Durham, NC 
LEASEHOLD
ESA P Portfolio L.L.C.
106
911 Wake Towne Drive, Raleigh, NC
ESA P Portfolio L.L.C.
127
408 Owen Dr., Fayetteville, NC
ESA P Portfolio L.L.C.
161
2700 Slater Rd, Morrisville, NC
ESA P Portfolio L.L.C.
186
4929 New Centre Dr., Wilmington, NC
ESA P Portfolio L.L.C.
201
3105 Tower Blvd., Durham, NC
ESA P Portfolio L.L.C.
206
6035 Nations Ford Road, Charlotte, NC
ESA P Portfolio L.L.C.
231
6 Kenilworth Knoll, Asheville, NC
ESA P Portfolio L.L.C.
232
1500 Regency Parkway, Cary, NC
ESA P Portfolio L.L.C.
280
4317 Big Tree Way, Greensboro, NC
ESA P Portfolio L.L.C.
370
1995 Hampton Inn Ct., Winston-Salem, NC
ESA P Portfolio L.L.C.
371
10930 Park Road, Charlotte, NC
ESA P Portfolio L.L.C.
417
8211 University Executive Park Drive, Charlotte, NC
ESA P Portfolio L.L.C.
1570
4610 South Miami Blvd, Durham, NC
ESA P Portfolio L.L.C.
1571
8405 Pineville - Matthews Road, Charlotte, NC
ESA P Portfolio L.L.C.
1576
3100 Regency Parkway, Cary, NC
ESA P Portfolio L.L.C.
1591
20 McDaniel Drive, Jacksonville, NC
ESA P Portfolio L.L.C.
1594
7617 Thorndike Road, Greensboro, NC
ESA P Portfolio L.L.C.
1596
4105 Sycamore Dairy Road, Fayetteville, NC
ESA P Portfolio L.L.C.
9682
710 Yorkmont Road, Charlotte, NC
ESA P Portfolio L.L.C.
9683
1920 Ivy Creek Boulevard, Durham, NC
ESA P Portfolio L.L.C.
9686
3531 Wake Forest Rd, Raleigh, NC
ESA P Portfolio L.L.C.
9687
2601 Appliance Court, Raleigh, NC
ESA P Portfolio L.L.C.
9836
4919 S. Miami Blvd, Durham, NC
ESA P Portfolio L.L.C.
54
9006 Burt St. NW, Omaha, NE
ESA P Portfolio L.L.C.
1087
2000 Southwood Dr., Nashua, NH
ESA P Portfolio L.L.C.
455
1653 East State Highway No. 70, Cherry Hill, NJ
ESA P Portfolio L.L.C.
479
101 Diemer Drive, Mount Laurel, NJ
ESA P Portfolio L.L.C.
574
1 Fieldcrest Ave., Edison, NJ
ESA P Portfolio L.L.C.
646
4230 US Route 1, South Brunswick, NJ
ESA P Portfolio L.L.C.
696
329 Newman Springs Road, Red Bank, NJ
ESA P Portfolio L.L.C.
2509
750 Edwin L. Ward Sr. Memorial Hwy, Rutherford, NJ
ESA P Portfolio L.L.C.
2516
112 State Hwy. 17, Ramsey, NJ
ESA P Portfolio L.L.C.
2522
500 Diemer Drive, Mt. Laurel, NJ
ESA P Portfolio L.L.C.
2649
1 Meadowlands Pkwy, Secaucus, NJ
ESA P Portfolio L.L.C.
2653
45 Glimcher Realty Way, Elizabeth, NJ 
LEASEHOLD
ESA P Portfolio L.L.C.
2655
30 World's Fair Drive, Franklin, NJ
ESA P Portfolio L.L.C.
2676
3450 Brunswick Pike, Princeton, NJ
ESA P Portfolio L.L.C.
2742
71 International Dr. South, Budd Lake, NJ
ESA P Portfolio L.L.C.
9677
125 Rt 10 East, Whippany, NJ
ESA P Portfolio L.L.C.
9678
300 State H. Rt 3 East, East Rutherford, NJ
ESA P Portfolio L.L.C.
9679
1 Plaza Drive, Secaucus, NJ  
LEASEHOLD
ESA P Portfolio L.L.C.
9680
1 Hoover Way, Woodbridge, NJ
ESA P Portfolio L.L.C.
9849
410 S. Randolphville Road, Piscataway, NJ
ESA P Portfolio L.L.C.
7512
2608 The American Rd. NW, Rio Rancho, NM
ESA P Portfolio L.L.C.
7519
2321 International Ave. SE., Albuquerque, NM
ESA P Portfolio L.L.C.
9819
2221 Rio Rancho Blvd (Hwy 528), Rio Rancho, NM
ESA P Portfolio L.L.C.
860
4270 S. Valley View Blvd., Las Vegas, NV
ESA P Portfolio L.L.C.
7570
9795 Gateway Drive, Reno, NV
ESA P Portfolio L.L.C.
9676
3045 South Maryland Parkway, Las Vegas, NV 
LEASEHOLD
ESA P Portfolio L.L.C.
9820
1550 E. Flamingo Rd, Las Vegas, NV
ESA P Portfolio L.L.C.
501
1395 Washington Ave., Albany, NY
ESA P Portfolio L.L.C.
503
700 Commons Way, Rochester, NY
ESA P Portfolio L.L.C.
504
6630 Old Collamer Rd, East Syracuse, NY
ESA P Portfolio L.L.C.
554
125 Inn Keepers Lane, Amherst, NY
ESA P Portfolio L.L.C.
634
905 S. Oyster Bay Rd., Bethpage, NY
ESA P Portfolio L.L.C.
651
18-30 Whitestone Expy., Whitestone, NY
ESA P Portfolio L.L.C.
763
100 Spagnoli Rd, Melville, NY
ESA P Portfolio L.L.C.
765
600 Center Place Drive, Rochester, NY
ESA P Portfolio L.L.C.
2546
118 Tarrytown Rd., Elmsford, NY
ESA P Portfolio L.L.C.
2716
55 W. Merritt Blvd, Fishkill, NY
ESA P Portfolio L.L.C.
9681
25 Merritt Blvd, Fishkill, NY
ESA P Portfolio L.L.C.
6
9651 Seward Road, Fairfield, OH
ESA P Portfolio L.L.C.
7
2200 Lake Club Drive, Columbus, OH
ESA P Portfolio L.L.C.
8
7851 Lois Circle, Dayton, OH
ESA P Portfolio L.L.C.
9
6601 Reflections Drive, Dublin, OH
ESA P Portfolio L.L.C.
15
4260 Hunt Road, Blue Ash, OH
ESA P Portfolio L.L.C.
33
170 Montrose W. Ave., Copley, OH
ESA P Portfolio L.L.C.
34
3131 Presidential Drive, Fairborn, OH
ESA P Portfolio L.L.C.
41
542 West Dussel Drive, Maumee, OH
ESA P Portfolio L.L.C.
47
25801 Country Club Blvd., North Olmsted, OH
ESA P Portfolio L.L.C.
53
17552 Rosbough Drive, Middleburg Heights, OH
ESA P Portfolio L.L.C.
59
30360 Clemens Rd., Westlake, OH
ESA P Portfolio L.L.C.
553
185 Montrose W. Ave., Copley, OH
ESA P Portfolio L.L.C.
564
6155 Trust Drive, Holland, OH
ESA P Portfolio L.L.C.
565
320 Glensprings Drive, Springdale, OH
ESA P Portfolio L.L.C.
590
6255 Zumstein Drive, Columbus, OH
ESA P Portfolio L.L.C.
681
450 Metro Place North, Dublin, OH
ESA P Portfolio L.L.C.
4015
11145 Kenwood Road, Blue Ash, OH
ESA P Portfolio L.L.C.
4018
4200 Stelzer Road, Columbus, OH
ESA P Portfolio L.L.C.
4027
7465 High Cross Boulevard, Columbus, OH
ESA P Portfolio L.L.C.
4075
10300 Cascade Crossing, Brooklyn, OH
ESA P Portfolio L.L.C.
4120
6688 Miller Lane, Dayton, OH
ESA P Portfolio L.L.C.
4178
3820 Orange Pl., Orange, OH
ESA P Portfolio L.L.C.
9688
4630 Creek Road, Blue Ash, OH
ESA P Portfolio L.L.C.
9689
24851 Country Club Blvd., North Olmsted, OH
ESA P Portfolio L.L.C.
9690
3625 Orange Pl., Orange Village, OH
ESA P Portfolio L.L.C.
9821
8555 Lyra Drive, Columbus, OH
ESA P Portfolio L.L.C.
9822
5530 Tuttle Crossing Blvd, Dublin, OH
ESA P Portfolio L.L.C.
39
7901 E. 31st Court South, Tulsa, OK
ESA P Portfolio L.L.C.
50
4811 Northwest Expressway, Oklahoma City, OK
ESA P Portfolio L.L.C.
876
3414 South 79th East Ave.. Tulsa, OK
ESA P Portfolio L.L.C.
877
4820 West Reno Ave., Oklahoma City, OK
ESA P Portfolio L.L.C.
6065
2720 Northwest Expressway, Oklahoma City, OK
ESA P Portfolio L.L.C.
335
18665 NW Eider Ct, Beaverton, OR
ESA P Portfolio L.L.C.
399
17777 NE Sacramento St, Portland, OR
ESA P Portfolio L.L.C.
9691
875 SW 158th Ave, Beaverton, OR
ESA P Portfolio L.L.C.
9692
13009 SW 68th Parkway, Tigard, OR
ESA P Portfolio L.L.C.
9823
19311 NW Cornell Rd, Hillsboro, OR
ESA P Portfolio L.L.C.
453
3216 Tillman Drive, Bensalem, PA
ESA P Portfolio L.L.C.
463
300 Morehall Rd, Rt 29, Malvern, PA
ESA P Portfolio L.L.C.
507
520 North Bell Avenue, Carnegie, PA
ESA P Portfolio L.L.C.
547
9000 Tinicum Blvd, Philadelphia, PA
ESA P Portfolio L.L.C.
2506
877 N. Pottstown Pike (Rt 100), Exton, PA
ESA P Portfolio L.L.C.
2511
3851 Northern Pike, Monroeville, PA
ESA P Portfolio L.L.C.
2525
200 Chauvet Drive, Pittsburgh, PA
ESA P Portfolio L.L.C.
2526
8880 Bartram Ave, Philadelphia, PA
ESA P Portfolio L.L.C.
2565
3050 Schoenersville Rd, Bethlehem, PA
ESA P Portfolio L.L.C.
2667
114 Welsh Road, Horsham, PA
ESA P Portfolio L.L.C.
2675
437 Irwins Lane, Plymouth Meeting, PA
ESA P Portfolio L.L.C.
2739
1303 Lebanon Church Road, West Mifflin, PA
ESA P Portfolio L.L.C.
9693
537 Dresher Road, Horsham, PA
ESA P Portfolio L.L.C.
9694
400 American Avenue, King of Prussia, PA
ESA P Portfolio L.L.C.
9695
8 E. Swedesford Road, Malvern, PA  
LEASEHOLD
ESA P Portfolio L.L.C.
1113
245 W. Natick Rd, Warwick, RI
ESA P Portfolio L.L.C.
1114
1200 Division Rd., West Warwick, RI
ESA P Portfolio L.L.C.
1137
1000 Warren Ave, East Providence, RI
ESA P Portfolio L.L.C.
9696
268 Metro Center Blvd, Warwick, RI
ESA P Portfolio L.L.C.
19
530 Woods Lake Rd., Greenville, SC
ESA P Portfolio L.L.C.
22
180 Stoneridge Dr., Columbia, SC
ESA P Portfolio L.L.C.
29
7641 Northwoods Blvd., North Charleston, SC
ESA P Portfolio L.L.C.
115
5059 N. Arco Lane, North Charleston, SC
ESA P Portfolio L.L.C.
131
5430 Forest Dr., Columbia, SC
ESA P Portfolio L.L.C.
132
3715 Pelham Rd., Greenville, SC
ESA P Portfolio L.L.C.
180
450 Gracern Rd., Columbia, SC
ESA P Portfolio L.L.C.
223
304 Wingo Way, Mt. Pleasant, SC
ESA P Portfolio L.L.C.
9697
5045 N. Arco Lane, North Charleston, SC
ESA P Portfolio L.L.C.
9824
1170 Kinley Rd, Irmo, SC
ESA P Portfolio L.L.C.
45
2979 N. Stemmons Frwy, Dallas, TX
ESA P Portfolio L.L.C.
46
2420 E Lamar Blvd, Arlington, TX
ESA P Portfolio L.L.C.
49
5454 Hollister Street, Houston, TX
ESA P Portfolio L.L.C.
52
4636 West Plano Parkway, Plano, TX
ESA P Portfolio L.L.C.
62
1303 LaConcha, Houston, TX
ESA P Portfolio L.L.C.
64
2424 W. Sam Houston Pkwy South, Houston, TX
ESA P Portfolio L.L.C.
886
6580 Montana Ave., El Paso, TX
ESA P Portfolio L.L.C.
6011
3200 W. Sam Houston Pkwy, Houston, TX
ESA P Portfolio L.L.C.
6016
12270 Greenville Ave., Dallas, TX
ESA P Portfolio L.L.C.
6026
16939 Tomball Pkwy, Houston, TX
ESA P Portfolio L.L.C.
6027
10100 N. Capital of Texas Hwy., Austin, TX
ESA P Portfolio L.L.C.
6029
150 Valley Wood Rd, Spring, TX
ESA P Portfolio L.L.C.
6030
555 S 1-35 - City Centre Business Park, Round Rock, TX
ESA P Portfolio L.L.C.
6055
4701 Westheimer Road, Houston, TX
ESA P Portfolio L.L.C.
6057
2330 SW Frwy, Houston, TX
ESA P Portfolio L.L.C.
6060
600 Gaudalupe Street, Austin, TX
ESA P Portfolio L.L.C.
6066
1410 Nasa Rd 1, Houston, TX
ESA P Portfolio L.L.C.
6068
11175 Katy Frwy, Houston, TX
ESA P Portfolio L.L.C.
6069
4022 Parkside Center Blvd, Farmers Branch, TX
ESA P Portfolio L.L.C.
6070
6218 S. Staples St., Corpus Christi, TX
ESA P Portfolio L.L.C.
6071
3261 N.E. Loop 820, Fort Worth, TX
ESA P Portfolio L.L.C.
6072
1908 Forest Ridge Dr, Bedford, TX
ESA P Portfolio L.L.C.
6073
1900 Lake Pointe Dr, Lewisville, TX
ESA P Portfolio L.L.C.
6074
13505 North Frwy, Houston, TX, Houston, TX
ESA P Portfolio L.L.C.
6078
990 Sunland Park Dr., El Paso, TX
ESA P Portfolio L.L.C.
6081
6300 US HWY 290 East, Austin, TX
ESA P Portfolio L.L.C.
6082
605 Meadow Creek Dr, Las Colinas, TX
ESA P Portfolio L.L.C.
6083
4331 Spectrum One, San Antonio, TX
ESA P Portfolio L.L.C.
6084
4701 City Lake Blvd. W, Fort Worth, TX
ESA P Portfolio L.L.C.
6092
5831 Overton Ridge Blvd., Fort Worth, TX
ESA P Portfolio L.L.C.
6172
2100 Cinema Dr., Amarillo, TX
ESA P Portfolio L.L.C.
6174
106 W. Village Blvd, Laredo, TX
ESA P Portfolio L.L.C.
6175
5903 Woodway Dr., Waco, TX
ESA P Portfolio L.L.C.
6178
5100 US Hwy. 290 W, Austin, TX
ESA P Portfolio L.L.C.
6187
4802 S Loop 289, Lubbock, TX
ESA P Portfolio L.L.C.
6195
13858 N US Hwy. 183, Austin, TX
ESA P Portfolio L.L.C.
6197
16950 N 1-35, Round Rock, TX
ESA P Portfolio L.L.C.
9702
9100 Waterford Centre Blvd., Austin, TX
ESA P Portfolio L.L.C.
9703
507 South First Street, Austin, TX
ESA P Portfolio L.L.C.
9704
1221 N Watson Dr., Arlington, TX
ESA P Portfolio L.L.C.
9705
5315 Camaby St., Irving, TX
ESA P Portfolio L.L.C.
9706
7825 Heathrow Dr., Irving, TX
ESA P Portfolio L.L.C.
9708
12121 Coit Rd, Dallas, TX
ESA P Portfolio L.L.C.
9709
18470 N. Dallas Pkwy, Dallas, TX
ESA P Portfolio L.L.C.
9710
4709 W. Plano Pkwy, Plano, TX
ESA P Portfolio L.L.C.
9711
901 E. Campbell Road, Richardson, TX
ESA P Portfolio L.L.C.
9712
1601 River Run, Fort Worth, TX
ESA P Portfolio L.L.C.
9713
2300 West Loop South, Houston, TX
ESA P Portfolio L.L.C.
9714
7979 Fannin Street, Houston, TX
ESA P Portfolio L.L.C.
9715
13223 Champions Ctr Dr, Houston, TX
ESA P Portfolio L.L.C.
9716
1015 Central Parkway South, San Antonio, TX
ESA P Portfolio L.L.C.
9826
1301 S. Braeswood Blvd, Houston, TX
ESA P Portfolio L.L.C.
9827
720 W. Bay Area Blvd, Webster, TX
ESA P Portfolio L.L.C.
9828
2900 Dallas Pkwy, Plano, TX
ESA P Portfolio L.L.C.
9829
12424 Research Blvd, Austin, TX
ESA P Portfolio L.L.C.
9831
4726 Sugar Grove Blvd, Stafford, TX
ESA P Portfolio L.L.C.
9832
2700 Gracy Farms Lane, Austin, TX
ESA P Portfolio L.L.C.
9833
5401 Green Park Drive, Irving, TX
ESA P Portfolio L.L.C.
9834
8221 North IH-35, Austin, TX
ESA P Portfolio L.L.C.
9835
9019 Vantage Point Rd, Dallas, TX
ESA P Portfolio L.L.C.
352
10715 Auto Mall Drive, Sandy, UT
ESA P Portfolio L.L.C.
362
2310 W. City Center Court, West Valley City, UT
ESA P Portfolio L.L.C.
379
7555 S. Union Park Ave., Midvale, UT
ESA P Portfolio L.L.C.
9718
1220 East 2100 South, Salt Lake City, UT
ESA P Portfolio L.L.C.
43
12359 Hornsby Lane, Newport News, VA
ESA P Portfolio L.L.C.
44
10060 W. Broad St., Glen Allen, VA
ESA P Portfolio L.L.C.
111
14420 Chantilly Crossing Lane, Chantilly, VA
ESA P Portfolio L.L.C.
140
11708 Jefferson Ave., Newport News, VA
ESA P Portfolio L.L.C.
175
1540 Crossways Blvd, Chesapeake, VA
ESA P Portfolio L.L.C.
291
2705 Frontage Rd. NW, Roanoke, VA
ESA P Portfolio L.L.C.
410
6811 Paragon Pl., Richmond, VA
ESA P Portfolio L.L.C.
478
46001 Waterview Plaza, Sterling, VA
ESA P Portfolio L.L.C.
480
4548 Bonney Rd., Virginia Beach, VA
ESA P Portfolio L.L.C.
768
205 North Breckinridge Place, Alexandria, VA
ESA P Portfolio L.L.C.
1599
6807 Paragon Pl., Richmond, VA
ESA P Portfolio L.L.C.
1620
12055 Lee Jackson Memorial Hwy, Fairfax, VA
ESA P Portfolio L.L.C.
1813
6800 Metropolitan Center Dr, Springfield, VA
ESA P Portfolio L.L.C.
1821
1021 Elden Street, Herndon ,VA
ESA P Portfolio L.L.C.
1828
1910 University Blvd, Lynchburg, VA
ESA P Portfolio L.L.C.
1831
1915 Commerce Dr, Hampton ,VA
ESA P Portfolio L.L.C.
1846
5920 Fort Drive, Centreville, VA
ESA P Portfolio L.L.C.
9719
200 Blue Stone Road PA, Alexandria, VA
ESA P Portfolio L.L.C.
9725
8201 Old Courthouse Road, Vienna, VA
ESA P Portfolio L.L.C.
9727
241 Arboretum Place, Richmond, VA
ESA P Portfolio L.L.C.
9850
4506 Brookfield Corp. Drive, Chantilly, VA
ESA P Portfolio L.L.C.
9851
3997 Fair Ridge Drive, Fairfax, VA
ESA P Portfolio L.L.C.
9860
3214 Churchland Blvd., Chespeake, VA
ESA P Portfolio L.L.C.
9861
809 Greenbrier Circle, Chesapeake, VA
ESA P Portfolio L.L.C.
341
300 NE 115th Avenue, Vancouver, WA
ESA P Portfolio L.L.C.
409
1400 South 320th Street, Federal Way, WA
ESA P Portfolio L.L.C.
418
1150 Oakesdale Ave SW, Renton, WA
ESA P Portfolio L.L.C.
802
22520 83rd Avenue South, Kent, WA
ESA P Portfolio L.L.C.
805
2820 Pacific Hwy East, Fife, WA
ESA P Portfolio L.L.C.
806
15451 53rd Avenue South, Tukwila, WA
ESA P Portfolio L.L.C.
810
3021 196th Street SW, Lynnwood, WA
ESA P Portfolio L.L.C.
815
8410 Broadway, Everett, WA
ESA P Portfolio L.L.C.
817
12803 E. Sprague, Spokane, WA
ESA P Portfolio L.L.C.
824
11400 Main Street, Bellevue, WA
ESA P Portfolio L.L.C.
831
2120 S. 48th St., Tacoma, WA
ESA P Portfolio L.L.C.
7009
923 228th Street SE, Bothell, WA
ESA P Portfolio L.L.C.
7020
1431 112th Street SE, Everett, WA
ESA P Portfolio L.L.C.
7032
1675 Mottman Road SW, Tumwater, WA
ESA P Portfolio L.L.C.
7062
3917 Harbour Pointe Blvd SW, Mukilteo, WA
ESA P Portfolio L.L.C.
7066
13300 Stone Avenue North, Seattle, WA
ESA P Portfolio L.L.C.
9728
3700 132nd Ave SE, Bellevue, WA
ESA P Portfolio L.L.C.
9729
15805 NE 28th Street, Bellevue, WA
ESA P Portfolio L.L.C.
9730
15635 West Valle Hwy, Tukwila, WA
ESA P Portfolio L.L.C.
9852
22122 17th Ave. S.E., Bothell, WA, Bothell, WA
ESA P Portfolio L.L.C.
557
11121 W North Ave, Wauwatosa, WI
ESA P Portfolio L.L.C.
679
4141 Boardwalk Ct, Appleton, WI
ESA P Portfolio L.L.C.
731
55 Junction Court, Madison, WI
ESA P Portfolio L.L.C.
785
2520 Plaza Court, Waukesha, WI
ESA P Portfolio L.L.C.
4034
45 Junction Court, Madison, WI
ESA P Portfolio L.L.C.
9731
325 N Brookfield Rd Brookfield, WI
ESA P Portfolio L.L.C.
56
6620 Eli Whitney Drive, Columbia, MD
ESA P Portfolio MD Trust
658
1500 Aero Drive, Linthicum, MD
ESA P Portfolio MD Trust
699
8870 Columbia 100 Parkway, Columbia, MD
ESA P Portfolio MD Trust
767
9401 Largo Drive West, Landover, MD
ESA P Portfolio MD Trust
2503
9704 Beaver Dam Road, Timonium, MD
ESA P Portfolio MD Trust
2504
12450 Milestone Center Dr, Germantown, MD
ESA P Portfolio MD Trust
2528
205 Professional Drive, Gaithersburg, MD
ESA P Portfolio MD Trust
2529
201 Professional Drive, Gaithersburg, MD
ESA P Portfolio MD Trust
2530
5240 Westview Dr, Frederick, MD
ESA P Portfolio MD Trust
2549
46565 Expedition Park Drive, Lexington Park, MD
ESA P Portfolio MD Trust
2705
1 Womack Drive, Annapolis, MD
ESA P Portfolio MD Trust
2781
104 Chesapeake Centre Ct, Glen Burnie, MD
ESA P Portfolio MD Trust
2787
8550 Washington Blvd, Jessup, MD
ESA P Portfolio MD Trust
2802
1361 James Way, Bel Air, MD
ESA P Portfolio MD Trust
9660
120 Admiral Cochrane Drive, Annapolis, MD
ESA P Portfolio MD Trust
9662
2621 Research Blvd, Rockville, MD
ESA P Portfolio MD Trust
10
1700 Winston Rd., Knoxville, TN
ESH/TN Properties L.L.C.
12
6085 Apple Tree Drive, Memphis, TN
ESH/TN Properties L.L.C.
13
9025 Church Street East, Brentwood, TN
ESH/TN Properties L.L.C.
17
2511 Elm Hill Pike, Nashville, TN
ESH/TN Properties L.L.C.
37
8110 Cordova Centre Drive, Memphis, TN
ESH/TN Properties L.L.C.
121
214 Langley Place, Knoxville, TN
ESH/TN Properties L.L.C.
125
6240 Airpark Dr., Chattanooga, TN
ESH/TN Properties L.L.C.
305
9020 Church Street East, Brentwood, TN
ESH/TN Properties L.L.C.
315
2525 Elm Hill Pike, Nashville, TN
ESH/TN Properties L.L.C.






Site
#
Address
Owner
5003
6520 Mt. Moriah Road, Memphis, TN
ESH/TN Properties L.L.C.
5023
6325 Quail Hollow, Memphis, TN
ESH/TN Properties L.L.C.
5045
3311 West End Avenue, Nashville, TN
ESH/TN Properties L.L.C.
9698
2541 Corporate Avenue East, Memphis, TN
ESH/TN Properties L.L.C.
9699
6500 Poplar Avenue, Memphis, TN
ESH/TN Properties L.L.C.
9700
727 McGavock Pike, Nashville, TN
ESH/TN Properties L.L.C.
9701
680 Bakers Bridre Ave., Franklin, TN
ESH/TN Properties L.L.C.
9825
2520 Horizon Lake Dr, Memphis, TN
ESH/TN Properties L.L.C.
9645
5401 Beaumont Center Boulevard East, Tampa, FL
ESA P Portfolio L.L.C.
9638
3873 West Commercial Boulevard, Tamarac, FL
ESA P Portfolio L.L.C.
9639
8720 NW 33 Street, Doral, FL
ESA P Portfolio L.L.C.
9643
330 Grand Regency Boulevard, Brandon, FL
ESA P Portfolio L.L.C.
9642
7550 State Road 84, Davie, FL
ESA P Portfolio L.L.C.
9644
2311 Ulmterton Road, Clearwater, FL
ESA P Portfolio L.L.C.
9661
939 International Drive, Linthicum Heights, MD
ESA P Portfolio L.L.C.
9663
20141 Century Boulevard, Germantown, MD
ESA P Portfolio L.L.C.
9685
4515 NC Highway 55, Durham, NC
ESA P Portfolio L.L.C.
9684
4810 Bluestone Drive, Raleigh, NC
ESA P Portfolio L.L.C.
9722
12104 Monument Drive, Fairfax, VA
ESA P Portfolio L.L.C.
9726
10961 W Broad Street, Glen Allen, VA
ESA P Portfolio L.L.C.
9723
8281 Willow Oaks Corporate Drive, Fairfax, VA
ESA P Portfolio L.L.C.
9720
4504 Brookfield Corporate Drive, Chantilly, VA
ESA P Portfolio L.L.C.
9721
45350 Catalina Court, Sterling, VA
ESA P Portfolio L.L.C.
9724
12190 Sunset Hills Road, Reston, VA
ESA P Portfolio L.L.C.













